 

Exhibit 10.1

 



LICENSE AGREEMENT



 

between



 

LIGHTLAKE THERAPEUTICS INC.

 



and



 

ADAPT PHARMA OPERATIONS LIMITED

 

Dated as of December 15 2014

 

 

 

 



LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made and entered into effective as
of December 15, 2014 (the “Effective Date”) by and between Lightlake
Therapeutics Inc., a Nevada corporation (“Lightlake”), and Adapt Pharma
Operations Limited, an Irish limited company (“Adapt”). Lightlake and Adapt are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

Recitals

 

WHEREAS, Lightlake owns or Controls certain intellectual property relating to
the use of intranasal naloxone for a treatment to reverse opioid overdoses; and

 

WHEREAS, Lightlake wishes to license to Adapt, and Adapt wishes to license from
Lightlake, through the license grants contemplated herein, such intellectual
property rights to develop and commercialize Products (as defined below) in
accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1 “Adapt” has the meaning set forth in the preamble hereto.

 

1.2 “Adapt Applied Know-How” means all Information Controlled by Adapt or any of
its Affiliates as of the Effective Date or during the Term (other than as a
result of the licenses granted by Lightlake to Adapt under this Agreement) and
incorporated by Adapt in any Product prior to any termination of this Agreement
(provided, however, that such Information is necessary or reasonably useful for
the Development, manufacture or Commercialization of any Product).

 

1.3 “Adapt Applied Patents” means all of the Patents Controlled by Adapt or any
of its Affiliates as of the Effective Date or during the Term (other than as a
result of the licenses granted by Lightlake to Adapt under this Agreement) that
claim any Adapt Applied Know-How or claim or cover a Product.

 

1.4 “Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with”, means (i) the possession, directly or indirectly, of the power to
direct the management or policies of a business entity, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise; or (ii) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).
The Parties acknowledge that in the case of certain entities organized under the
laws of certain countries outside of the United States, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management or policies of such entity.

 



2

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”



 

1.5 “Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, and regulations, including any rules, regulations,
guidelines, or other requirements of the Regulatory Authorities, major national
securities exchanges or major securities listing organizations, that may be in
effect from time to time during the Term and applicable to a particular
activity.

 

1.6 *** REDACTED ***

 

1.7 “Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York, New York and Ireland are open for business.

 

1.8 “Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.

 

1.9 “Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

 

1.10 “Change in Control” means with respect to a Party: (1) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(2) a merger, reorganization or consolidation involving such Party in which the
holders of voting securities of such Party outstanding immediately prior thereto
cease to hold voting securities that represent at least fifty percent (50%) of
the combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation; or (3) a person or entity, or group of persons
or entities, acting in concert acquire more than fifty percent (50%) of the
voting equity securities or management control of such Party.

 

1.11 “Commercial Sublicensee” means a Sublicensee to whom Adapt has granted a
right to offer for sale, have sold or sell one or more Products in all or a
portion of the Territory including exclusive distributors, but excluding (i)
Persons who Manufacture Product(s) or any element thereof and sell such
Product(s) only to or at the direction of Adapt, Sublicensees or any of their
respective Affiliates, (ii) wholesalers, (iii) pharmacies, (iv) Persons
comprising the First Responder Market, (v) any Person performing third party
logistics or warehousing services on behalf of Adapt or its Affiliates or
Sublicensees, and (v) any other Person to whom Adapt has not relinquished
material control over commercial decision-making in respect of the applicable
Products and where such Person does not have any obligation to make an upfront,
milestone or royalty payment with respect to the applicable Products.

 



3

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.12 “Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of, or sale of a Product, including
activities related to marketing, promoting, distributing, and importing such
Product, and interacting with Regulatory Authorities regarding any of the
foregoing. When used as a verb, “to Commercialize” and “Commercializing” means
to engage in Commercialization, and “Commercialized” has a corresponding
meaning.

 

1.13 “Commercialization Costs” means the out-of-pocket costs and expenses
incurred by Adapt or its Affiliates directly attributable to, or reasonably
allocable to, the Commercialization of a Product. Commercialization Costs for a
Product shall include, preparation of promotional, advertising, communication,
medical, and educational materials relating to the Product and other Product
literature and selling materials, activities directed to marketing of the
Product, including purchase of market data, development and conduct of market
research, advertising, public relations, public affairs and other communications
with Third Parties regarding the Product; development and conduct of sales force
training (including materials, programs and travel to and attendance at training
programs) for medical representatives responsible for promoting the Product; and
development and maintenance of sales bulletins, call reporting and other
monitoring/tracking, sales force targeting, validation and alignment programs
and documentation.

 

1.14 “Commercially Reasonable Efforts” means, with respect to the objective that
is the subject of such efforts, such reasonable, good faith efforts and
resources as a similarly-situated (including in relation to size and personnel
and other resources) company within the pharmaceutical industry would normally
use to accomplish a similar objective under similar circumstances, it being
understood and agreed that, with respect to the Development and
Commercialization of a Product by Adapt, such efforts shall take into account
the Product’s safety and efficacy, its cost to Develop, the competitiveness of
alternative products marketed by or being developed by Third Parties and the
nature and extent of market exclusivity (including Patent coverage and
regulatory exclusivity), the likelihood of obtaining Regulatory Approval, the
expected or actual pricing, reimbursement and formulary status, the Product’s
expected or actual profitability, including the amounts of marketing and
promotional expenditures with respect to such Product and all other relevant
factors with respect to the market for the Product, on a country-by-country
basis.

 

1.15 “Confidential Information” means any technical, business, or other
information or data provided orally, visually, in writing or other form by or on
behalf of one Party to the other Party in connection with this Agreement
(including any information provided under either that certain Mutual
Non-Disclosure Agreement between the Parties dated May 1, 2014 or that certain
Three-Way Confidential Disclosure Agreement among Lightlake, Adapt Pharma
Operations Limited and *** REDACTED *** dated August 13, 2014 collectively,
(“Existing CDAs”), including information relating to the terms of this
Agreement, any Product (including the Regulatory Documentation), any
Exploitation of any Product, any know-how with respect thereto developed by or
on behalf of the disclosing Party or its Affiliates (including Lightlake
Know-How and Adapt Applied Know-How, as applicable), or the scientific,
regulatory or business affairs or other activities of either Party.
Notwithstanding the foregoing, (i) all non-clinical, clinical, technical,
chemical, safety, and scientific data and information and other results, and
results of test method development and stability testing, toxicology,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control activities and statistical
analysis, including relevant laboratory notebook information, screening data,
and synthesis schemes, including descriptions in any form, data and other
Information relating to or resulting from the conduct of Development of Products
after the Effective Date, or relating to or resulting from the pharmacokinetics
study in respect of a Product commenced or commissioned by or at the direction
of Lightlake prior to the Effective Date (the “Pharmacokinetic Data”), shall be
Confidential Information of Adapt and (ii) subject to the foregoing clause (i),
Joint Know-How shall be deemed to be the Confidential Information of both
Parties.

 



4

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.16 “Control” means, with respect to any item of Information, Regulatory
Documentation, material, Patent, or other property right existing on or after
the Effective Date and during the Term, possession of the right, whether
directly or indirectly, and whether by ownership, license or otherwise (other
than by operation of the license and other grants in Section 4.1 or 4.2), to
grant a license, sublicense or other right (including the right to reference
Regulatory Documentation) to or under such Information, Regulatory
Documentation, material, Patent, or other property right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.17 “Development” means all activities related to research, pre-clinical and
other non-clinical testing, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, clinical
studies, statistical analysis and report writing, the preparation and submission
of Drug Approval Applications, regulatory affairs with respect to the foregoing
and all other activities necessary or reasonably useful or otherwise requested
or required by a Regulatory Authority as a condition or in support of obtaining
or maintaining a Regulatory Approval. When used as a verb, “Develop” means to
engage in Development.

 

1.18 “Development Costs” means the out-of-pocket costs and expenses incurred by
a Party or its Affiliates directly attributable to, or reasonably allocable to,
the Development of a Product, including costs and expenses associated with
obtaining and/or Manufacturing product and materials utilized in clinical
trials, submission batches or in connection with process validation, scale-up or
otherwise required for purposes of obtaining Regulatory Approval.

 



5

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 



1.19 “Development Data” means all non-clinical, clinical, technical, chemical,
safety, and scientific data and information and other results, including
relevant laboratory notebook information, screening data, and synthesis schemes,
including descriptions in any form, data and other information, in each case,
that is generated by or resulting from or in connection with the conduct of
Development of Products, to the extent that the same are Controlled by or in
Adapt’s or its Affiliates’ or Adapt’s Commercial Sublicensees’ possession, and
may be disclosed to Lightlake without violating any obligation under Applicable
Law.

 

1.20 “Dollars” or “$” means United States Dollars.

 

1.21 “Drug Approval Application” means a New Drug Application (an “NDA”) as
defined in the FFDCA, or any corresponding foreign application, including, with
respect to the European Union, a Marketing Authorization Application (a “MAA”)
filed with the EMA or with the applicable Regulatory Authority of a country in
Europe with respect to the mutual recognition or any other national approval
procedure.

 

1.22 “Effective Date” means the effective date of this Agreement as set forth in
the preamble hereto.

 

1.23 “EMA” means the European Medicines Agency and any successor agency or
authority having substantially the same function.

 

1.24 “Existing Inventory Supply” means Lightlake’s existing inventory of
naloxone, excipients, devices and packaging set forth on Schedule 1.24 to be
transferred to Adapt in accordance with Section 3.6.1 and the Initial
Development Plan.

 

1.25 “Exploit” means to make, have made, import, use, sell, or offer for sale,
including to research, Develop, Commercialize, Manufacture, have Manufactured,
obtain Regulatory Approval for, hold, or keep (whether for disposal or
otherwise), have used, export, transport, distribute, promote, market, or have
sold or otherwise dispose of on a worldwide basis. “Exploitation” shall mean the
act of Exploiting.

 

1.26 “FDA” means the United States Food and Drug Administration and any
successor agency(ies) or authority having substantially the same function.

 

1.27 “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. §301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

 

1.28 “First Commercial Sale” means, with respect to a Product and a country, the
first sale by Adapt, its Affiliate or its Commercial Sublicensee to a Third
Party for monetary value of such Product in such country after Regulatory
Approval for such Product has been obtained in such country; provided, however,
no sale comprising the *** REDACTED *** shall be deemed a “First Commercial
Sale” for purposes hereof.

 



6

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 



1.29 “First Responder Market” means governmental agencies, non-profit
institutions and medical directors that prescribe on behalf of an organization
for use by fire, police, emergency medical personnel, military or similar
personnel that act as first responders, but excluding hospitals and clinics and
any Person acquiring Products through retail channels.

 

1.30 “Generic Product” means, with respect to a Product, any intranasal product
in an intranasal device that (i) is sold by a Third Party that is not a licensee
or a Commercial Sublicensee of Adapt or its Affiliates, under an Abbreviated New
Drug Application (ANDA), or any of such Third Party’s direct or indirect
licensees or sublicensees; (ii) contains naloxone as the primary active
ingredient; and (iii) is approved in reliance, in whole or in part, on the prior
approval of such Product. A Product licensed or produced by Adapt or its
Affiliates or Commercial Sublicensees (i.e., an authorized generic product) will
not constitute a Generic Product.

 

1.31 “IND” means an application filed with a Regulatory Authority for
authorization to commence human clinical studies, including (a) an
Investigational New Drug Application as defined in the FFDCA or any successor
application or procedure filed with the FDA, (b) any equivalent of a United
States IND in other countries or regulatory jurisdictions, and (c) all
supplements, amendments, variations, extensions and renewals thereof that may be
filed with respect to the foregoing.

 

1.32 “Information” means all technical, scientific, and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols,
assays, biological methodology, other data relating to Development, all data,
information and materials relating to Commercialization, including customer
lists (both actual and target customers), any market studies and competitive
data; in each case (whether or not confidential, proprietary, patented or
patentable) in written, electronic or any other form now known or hereafter
developed.

 

1.33 “Initial Development Plan” means the initial Development Plan (including
the Development budget) attached hereto as Schedule 1.33 covering the initial
Development activities, as the same may be amended from time to time in
accordance with the terms hereof.

 

1.34 “Invention” means any writing, invention, discovery, improvement,
technology, Information or other Know-How (in each case, whether patented or
not) that is not existing as of the Effective Date and is invented under this
Agreement during the Term.

 

1.35 “LIBOR” means the London Interbank Offered Rate for deposits in United
States Dollars having a maturity of one month published by the British Bankers’
Association, as adjusted from time to time on the first London business day of
each month.

 



7

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED***”

 

1.36 “Liens” means any and all liens, encumbrances, charges, security interests,
options, claims, mortgages, pledges, or agreements, obligations, understandings
or arrangements or other restrictions on title or transfer of any nature
whatsoever.

 

1.37 “Lightlake” has the meaning set forth in the preamble hereto.

 

1.38 “Lightlake Know-How” means all Information Controlled by Lightlake or any
of its Affiliates as of the Effective Date or at any time during the Term
(subject to Section 11.3.2) that is not generally known and is necessary or
reasonably useful for the Development, manufacture, or Commercialization of a
Product, but excluding any Information to the extent covered or claimed by
published Lightlake Patents or Joint Patents or any Joint Know-How.

 

1.39 “Lightlake Patents” means all of the Patents Controlled by Lightlake or any
of its Affiliates as of the Effective Date or at any time during the Term
(subject to Section 11.3.2) that claim or disclose the Development, Manufacture,
or Commercialization of a Product, but excluding any Joint Patents, and
excluding the Product Specific Patents.

 

1.40 *** REDACTED ***.

 

1.41 “MAA” has the meaning set forth in the definition of “Drug Approval
Application.”

 

1.42 “Major Market” means each of France, Germany, Italy, Spain or United
Kingdom.

 

1.43 “Manufacture” or “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of a Product or any intermediate thereof, including
clinical and commercial manufacture.

 

1.44 “NDA” has the meaning set forth in the definition of “Drug Approval
Application.”

 

1.45 “Net Sales” means, with respect to a Product for any period, the total
amount billed or invoiced on sales of such Product during such period by Adapt,
its Affiliates, or Sublicensees to Third Parties, less the following normal and
customary bona-fide deductions and allowances actually taken:

 

1.45.1 trade, cash and quantity discounts;

 

1.45.2 price reductions, refunds or rebates, retroactive or otherwise, imposed
by, negotiated with or otherwise paid (whether in cash or trade) to governmental
authorities or third party payors;

 

1.45.3 taxes on sales (such as sales, value added, or use taxes) and customs and
excise duties and other duties related to sale, in each case, to the extent such
taxes are included in the gross amount invoiced;

 



8

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.45.4 wholesale and distribution fees, deductions and prompt pay discounts;

 

1.45.5 bad debts not exceeding five percent (5%) of the value of the sales of
Product during the then-current Calendar Year, provided that any recovery of bad
debts shall be deemed a sale for purposes of this definition of “Net Sales”;

 

1.45.6 amounts repaid, deducted or credited by reason of rejections, defects,
recalls or returns, or because of retroactive price reductions, including
rebates or wholesaler charge backs; and

 

1.45.7 freight, insurance, and other transportation charges to the extent added
to the sale price and set forth separately as such in the total amount invoiced.

 

Notwithstanding the foregoing, Net Sales shall not include (i) transfers or
dispositions for charitable, pre-clinical, clinical, regulatory, or governmental
purposes or (ii) sales or transfers comprising the *** REDACTED ***. To the
extent that Adapt, its Affiliate or any Commercial Sublicensee sells a Product,
on an arms-length basis, to any Sublicensee who is not an Affiliate of such
selling Person for resale, only the initial sale of such Product by Adapt, its
Affiliate, or its Commercial Sublicensee shall constitute a sale for purposes of
determining Net Sales. Except as contemplated by the immediately foregoing
sentence, Net sales shall not include sales between or among Adapt, its
Affiliates, or Sublicensees. Net Sales shall be calculated in accordance with
the standard internal policies and procedures of Adapt, its Affiliates, or
Sublicensees, which must be in accordance with United States Generally Accepted
Accounting Principles or International Financial Reporting Standards as
applicable. If Adapt (or any of its Affiliates or Sublicensees) for a given
Product sells such Product to a Third Party (including distributors) who also
purchases other products or services from any such entity, then Adapt agrees not
to, and shall require its Affiliates and Sublicensees not to, (a) bundle or
include the Product as part of any multiple product offering or (b) discount or
price the Product, in the case of either of the foregoing clauses (a) or (b), in
a manner that is reasonably likely to disadvantage such Product in order to
benefit sales or prices of other products offered for sale by Adapt or its
Affiliates or Sublicensees to such customer.

 

1.46 “NIDA” means The Division of Pharmacotherapies and Medical Consequences of
Drug Abuse of the National Institute on Drug Abuse.

 

1.47 “NIDA Agreement” means that certain Clinical Trial Agreement, dated January
31, 2013, between Lightlake and NIDA.

 

1.48 “Party” and “Parties” has the meaning set forth in the preamble hereto.

 

1.49 “Patents” means (i) all national, regional and international patents and
patent applications, including provisional patent applications; (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (iii) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents and design
patents and certificates of invention; (iv) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((i), (ii), and (iii)); and (v) any similar rights,
including so-called pipeline protection or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of
additions to any of such foregoing patent applications and patents.

 



9

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.50 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.51 “Product” means any pharmaceutical product or medical device, whether
prescription or over-the-counter, marketed for a treatment of opioid overdose
containing naloxone, alone or in combination with one or more other active or
inactive ingredients, in any intranasal form, presentation, strength or delivery
systems; provided, however, that “Product” shall not refer to any product
Controlled, developed, manufactured, marketed, sold, offered for sale, exported,
or imported directly or indirectly by a Sublicensee if such Sublicensee’s rights
in respect of such product were obtained or developed independently of any
sublicense or right granted by Adapt hereunder.

 

1.52 “Product Specific Patents” means those Patents set forth on Schedule 1.52.

 

1.53 “Product Trademarks” means the Trademark(s) to be used by Adapt or its
Affiliates or its or their respective Sublicensees for the Commercialization of
Products and any registrations thereof or any pending applications relating
thereto (excluding, in any event, any trademarks, service marks, names or logos
that include any corporate name or logo of the Parties or their Affiliates).

 

1.54 *** REDACTED ***.

 

1.55 *** REDACTED ***.

 

1.56 “Regulatory Approval” means, with respect to a country or other
jurisdiction, any and all approvals (including Drug Approval Applications),
licenses, registrations, or authorizations of any Regulatory Authority necessary
to commercially distribute, sell, offer for sale, market, import or use a
Product in such country or other jurisdiction, including, where applicable,
(i) pricing or reimbursement approval in such country or other jurisdiction,
(ii) pre- and post-approval marketing authorizations (including any prerequisite
Manufacturing approval or authorization related thereto), and (iii) labeling
approval.

 

1.57 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local governmental or regulatory
agencies, departments, bureaus, commissions, councils, or other government
entities (e.g., the FDA and EMA) regulating or otherwise exercising authority
with respect to activities contemplated in this Agreement, including the
Exploitation of Products.

 



10

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.58 “Regulatory Costs” means the out-of-pocket costs and expenses incurred by a
Party or its Affiliates in connection with the preparation, obtaining or
maintaining of Regulatory Documentation and Regulatory Approvals for the
Product, including any filing fees that are consistent, if applicable, with the
Development Plan.

 

1.59 “Regulatory Documentation” means all (i) applications (including all INDs
and Drug Approval Applications), registrations, licenses, authorizations, and
approvals (including Regulatory Approvals); (ii) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files,
and complaint files; and (iii) clinical and other data contained or relied upon
in any of the foregoing, in each case ((i), (ii), and (iii)) relating to a
Product.

 

1.60 “Senior Officer” means, with respect to Lightlake, its Chief Executive
Officer or his/her designee or his/her designee, and with respect to Adapt, its
Chief Executive Officer or Chief Operating Officer or his/her designee.

 

1.61 “Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by Adapt under a license granted in Section 4.1 or a right by Adapt,
its Affiliates or Commercial Sublicensees to sell a Product, offer a Product for
sale, or have a Product sold (each such sublicense or right, a “Sublicense”).

 

1.62 “Third Party” means any Person other than Lightlake, Adapt and their
respective Affiliates.

 

1.63 “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.

 

1.64 “United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).

 

Additional Definitions. The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

 

Term

Section “Adapt Indemnitees” 9.2 “Annual Net Sales Milestone Threshold” 5.3.1
“Annual Net Sales-Based Milestone Table” 5.3.1

 



11

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Term

Section “Annual Net Sales-Based Milestone Payment” 5.3.1 “Annual Net Sales-Based
Milestone Payment Date” 5.3.1 “Audit Arbitrator” 5.13.2 “Breaching Party” 10.3
“Competing Product” 4.6 “Core IP” 5.5 “Default Notice” 10.3 “Development Plan”
3.1 “Follow-On Product” 5.2.5 “Force Majeure” 11.1 “First Product” 5.2.6
“Generic Competition” 5.4.2 “Indemnification Claim Notice” 9.3 “Indemnified
Party” 9.3 “Initial First Responder Sales” 5.4.1 “Joint Development Committee”
or “JDC” 2.1 “Joint Know-How” 6.1.2 “Joint Patents” 6.1.2 “Joint Intellectual
Property Rights” 6.1.2 “Lightlake Cost Cap” 3.8.1 “Lightlake Indemnitees” 9.1
“Losses” 9.1 “Non-Breaching Party” 10.3 “Payment” 5.8 “Pharmacokinetic Data”
1.15 “Reconciliation Development Payment” 5.11.2 “Recovery” 6.4.3(d)

*** REDACTED ***

*** REDACTED ***

“Sublicense” 1.61 “Target Filing Date” 3.2.3 “Term” 10.1 “Third Party Claims”
9.1

 

ARTICLE 2
JOINT DEVELOPMENT COMMITTEE

 

2.1 Formation. Within fifteen (15) days after the Effective Date, the Parties
shall establish a joint development committee (the “Joint Development Committee”
or “JDC”). The JDC shall consist of relevant representatives from each of the
Parties, each with the requisite experience and seniority to enable such person
to make decisions on behalf of the Parties with respect to the issues falling
within the jurisdiction of the JDC. Each Party shall be entitled to appoint up
to two (2) representatives to the JDC. From time to time, each Party may
substitute one (1) or more of its representatives to the JDC on written notice
to the other Party. Adapt shall designate from its representatives the
chairperson for the JDC. From time to time, Adapt may change the representative
who will serve as chairperson on written notice to Lightlake.

 



12

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

2.2 Specific Responsibilities. The JDC shall meet monthly in person or by phone
for the purpose of facilitating the transition of Development of the Product
from Lightlake to Adapt. At least seven (7) days prior to each meeting, each
Party shall circulate an agenda of items that such Party wishes to cover in such
meeting. In particular, the JDC shall:

 

2.2.1 review and serve as a forum for discussing the Initial Development Plan,
and review amendments thereto;

 

2.2.2 oversee any transition activities under the Initial Development Plan;

 

2.2.3 serve as a forum for discussing strategies for obtaining Regulatory
Approvals for Products; and

 

2.2.4 perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement. 

 

2.3 Disbandment. Upon the *** REDACTED *** of the Effective Date, the JDC shall
have no further responsibilities or authority under this Agreement and will be
considered dissolved by the Parties.   

 

2.4 Decision Making. If the JDC cannot, or does not, reach consensus on an issue
at a particular meeting, Adapt shall make the decision; provided; however, that
Adapt may not exercise its decision making authority in a manner that would
increase Lightlake’s full-time employee obligations under the Initial
Development Plan, significantly modify the types of activities that Lightlake
would have to perform under the Initial Development Plan, extend Lightlake’s
period of performance more than *** REDACTED *** after the Effective Date or
increase the Lightlake Cost Cap.  

 

2.5 Limitations on JDC Authority. Each Party shall retain the rights, powers,
and discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JDC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing. The JDC shall not have the power to amend,
modify, or waive compliance with this Agreement, which may only be amended or
modified as provided in Section 11.9 or compliance with which may only be waived
as provided in Section 11.11.

 



13

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

ARTICLE 3
DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES

 

3.1 Development Plan.

 

3.1.1 Development Plan Delivery. By no later than November 1st of each Calendar
Year during the Term after the Calendar Year in which the Initial Development
Plan was delivered until First Commercial Sale of a Product in the United
States, Adapt shall prepare a written development plan that describes generally
the material Development activities to be undertaken by or on behalf of Adapt
with respect to Products in the next Calendar Year (each, a “Development Plan”),
and each such Development Plan shall be provided to Lightlake and Adapt shall
consider any comments of Lightlake in good faith. The Initial Development Plan
shall serve as the Development Plan for the first full Calendar Year of this
Agreement and the period from the Effective Date through the end of the initial
partial Calendar Year. Without limiting the generality of the foregoing, each
Development Plan shall set forth, among other things and to the extent relevant
based on the stage of Development, the following with respect to the Products
then under Development:

 

(a) any preclinical studies, toxicology studies and other clinical studies with
respect to Products;

 

(b) regulatory plans and other elements of obtaining and maintaining Regulatory
Approvals for Products;

 

(c) the plans and timeline for preparing the necessary Regulatory Documentation
and for obtaining Regulatory Approval for Products.

 

3.1.2 Development Plan Amendments. Adapt may amend any Development Plan at any
time, subject to providing Lightlake an opportunity to discuss any proposed
revisions prior to making such amendment and, during the first twelve (12)
months following the Effective Date, by submitting such amendment to the JDC
prior to such amendment becoming effective; provided, however, that no such
amendment to any Development Plan may provide for an increase in Lightlake’s
full-time employee obligations under the Initial Development Plan, significantly
modify the types of activities that Lightlake would have to perform under the
Initial Development Plan, extend Lightlake’s period of performance more than
twelve (12) months after the Effective Date or increase the Lightlake Cost Cap.

 



14

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.2 Development.

 

3.2.1 Ongoing Development. The Parties acknowledge and agree that additional
Development will be required to obtain Regulatory Approvals for Products. After
the Effective Date, as between the Parties, except as set forth in the Initial
Development Plan (as the same may be amended in accordance with Section 3.1.2)
and Section 3.8.1, Adapt shall be solely responsible for Development of the
Products.

 

3.2.2 General Diligence. Adapt shall use Commercially Reasonable Efforts to
complete the activities associated with the Development of the initial Product
for the United States that are contemplated by the Development Plan then in
effect (other than any such activities to be undertaken by Lightlake). Adapt
shall, and shall cause its Affiliates to, comply with all Applicable Law with
respect to Products.

 

3.2.3 Specific Diligence Requirement. Without limiting the foregoing, if Adapt
has not filed an NDA in respect of a Product on or before the Target Filing
Date, Adapt shall be deemed to be in material breach of this Agreement unless:

 

(a) Adapt shall have theretofore completed those tasks in relation to the
Development of a Product contemplated on Schedule 3.2.3(a) hereto; or

 

(b) the aggregate amount of Development Costs, Regulatory Costs and
Commercialization Costs theretofore incurred by Adapt and Lightlake after the
Effective Date, together with the costs and expenses set forth on Schedule 3.8.2
hereto, shall equal or exceed $*** REDACTED ***; or

 

(c) *** REDACTED ***; or

 

(d) any other circumstances that the Parties have separately agreed in writing
will constitute exceptions pursuant to this Section 3.2.3 occur or exist.

 

For clarity, if any of the circumstances contemplated by clauses (a) through (c)
above exist, Adapt shall not be deemed to be in breach of this Agreement by
virtue of its failure to file an NDA for a Product on or prior to the Target
Filing Date, but shall remain subject to the obligation to use Commercially
Reasonable Efforts in respect of the Development of the initial Product, as set
forth above in Section 3.2.2. In the event that none of the circumstances
contemplated above exist, but Adapt notifies and provides reasonable evidence to
Lightlake that such inability to file on or prior to the Target Filing Date is
due to variables outside of Adapt’s reasonable control, Adapt may request that
Lightlake consent to an extension of such Target Filing Date and Lightlake shall
not unreasonably withhold, delay or condition such requested extension. “Target
Filing Date” means the date specified in the Initial Development Plan as the
date by which Adapt shall file an NDA in respect of a Product or such later date
as Lightlake may consent to in accordance with the immediately preceding
sentence, provided that in the event of (i) a delay in the Development of a
Product that is caused by a Third Party and outside the reasonable control of
Adapt or (ii) a Force Majeure, then (in either case, clause (i) or (ii)) the
Target Filing Date shall automatically be extended by the actual amount of delay
caused by a Third Party or the duration of the Force Majeure, respectively. For
clarity, Adapt shall not be in material breach of its Development Obligations
under this Agreement, including by virtue of this Section 3.2.3, if the Target
Filing Date has been extended pursuant to this paragraph of Section 3.2.3 unless
Adapt fails to file an NDA in respect of a Product on or before the revised
Target Filing Date.

 



15

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.2.4 Development Costs. Except as otherwise provided in Section 3.8.1, Adapt
shall be responsible for all costs and expenses in connection with the
Development of Products.

 

3.2.5 Interactions with Third Parties. Except as otherwise expressly
contemplated by this Agreement or the Development Plan, or as expressly agreed
between the Parties, as between the Parties, Adapt shall be solely responsible
for and shall control, all interactions with Third Parties regarding the
Development, Manufacturing and Commercialization of the Products.

 

3.3 Regulatory Matters.

 

3.3.1 Regulatory Activities.

 

(a) As between the Parties, Adapt shall be responsible for preparing, obtaining,
and maintaining Drug Approval Applications (including the setting of the overall
regulatory strategy therefor), other Regulatory Approvals and other submissions,
and for conducting communications with the Regulatory Authorities, for Products
(which shall include filings of or with respect to INDs and other filings or
communications with the Regulatory Authorities), in each case in accordance with
the terms of this Agreement and otherwise in Adapt’s sole discretion. All
Regulatory Approvals applied for or received after the Effective Date relating
to Products shall be owned by and held in the name of, Adapt. At Adapt’s
request, Lightlake shall transfer ownership of the IND in respect of the initial
Product to Adapt at no cost and shall take such action as is necessary to
confirm such transfer with the FDA.

 

(b) Adapt shall notify Lightlake promptly (but in no event later than
forty-eight (48) hours) following its determination that any event, incident, or
circumstance has occurred that may result in the need for a recall, market
suspension, or market withdrawal of a Product, and shall include in such notice
the reasoning behind such determination, and any supporting facts. Adapt (or its
Sublicensee) shall have the right to make the final determination whether to
voluntarily implement any such recall, market suspension, or market withdrawal.
If a recall, market suspension or market withdrawal is mandated by a Regulatory
Authority, Adapt (or its Sublicensee) shall initiate such a recall, market
suspension or market withdrawal in compliance with Applicable Law. For all
recalls, market suspensions, or market withdrawals undertaken, Adapt (or its
Sublicensee) shall be solely responsible for the execution and all costs
thereof.

 



16

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.3.2 Regulatory Costs. Except as otherwise provided in Section 3.8.1, Adapt
shall be responsible for all costs and expenses in connection with the
Development of, and obtaining and maintaining Regulatory Approvals for,
Products.

 

3.3.3 Rights of Reference and Access to Data.

 

(a) Adapt shall have the right to cross-reference Lightlake’s or its Affiliate’s
Regulatory Approvals and Regulatory Documentation related to Products, and to
access such Regulatory Approvals and Regulatory Documentation and any data and
know-how therein and use such data and know-how, in each case in connection with
the performance of its obligations and exercise of its rights under this
Agreement. Lightlake hereby grants to Adapt a “Right of Reference,” as that term
is defined in 21 C.F.R. § 314.3(b) in the United States, or an equivalent right
of access/reference in any other jurisdiction, to any data, including
Lightlake’s or its Affiliates’ Regulatory Approvals and Regulatory
Documentation, that relate to a Product for use by Adapt to Develop and
Commercialize Products pursuant to this Agreement. Lightlake or such Affiliate
shall provide a signed statement to this effect, if requested by Adapt, in
accordance with 21 C.F.R. § 314.50(g)(3) or the equivalent as required in any
other jurisdiction or otherwise provide appropriate notification of such right
of Adapt to the applicable Regulatory Authority.

 

(b) Upon and subject to the Parties’ mutual written agreement upon commercially
reasonable terms, Adapt shall (a) grant Lightlake the right to cross-reference
Adapt’s or its Affiliate’s or Commercial Sublicensee’s Regulatory Approvals and
Regulatory Documentation related to Products, and to access such Regulatory
Approvals and Regulatory Documentation and any data and know-how therein and use
such data and know-how, in each case in connection with the development,
manufacture, use, and/or commercialization of intranasal products containing
naloxone (other than Products) and (b) grant Lightlake a “Right of Reference,”
as that term is defined in 21 C.F.R. § 314.3(b) in the United States, or an
equivalent right of access/reference in any other jurisdiction, to any data,
including Adapt’s or its Affiliates’ or Commercial Sublicensee’s Regulatory
Approvals and Regulatory Documentation, that relate to a Product for use by
Lightlake to development, manufacture, use, and/or commercialization of
intranasal products containing naloxone (other than Products). For the sake of
clarity, this Section 3.3(b) shall be of no force or effect unless and until the
Parties agree in writing on the terms of such foregoing rights. Notwithstanding
the foregoing, Adapt shall promptly provide Lightlake the Pharmacokinetic Data
upon it becoming available, provided that Lightlake shall not have a right to
use such data or reference such data for any purpose other than with respect to
its indemnification obligations under this Agreement.

 

3.4 Records; Reports. Adapt shall maintain records in reasonable detail and in
good scientific manner appropriate for patent and regulatory purposes, and in
compliance with Applicable Law, which shall be materially complete and accurate
and shall properly reflect all material work done and results achieved in the
performance of its Development activities in respect of the Products. Following
the first anniversary of the Effective Date, Adapt and Lightlake shall meet at
least once and up to twice per annum, at such times as the Parties shall
reasonably agree to discuss the then-ongoing Development and Commercialization
activities that (i) Adapt is undertaking with respect to Products and (ii)
Lightlake is undertaking in respect of other products containing naloxone. At
each such meeting, (x) Adapt shall update Lightlake on the material developments
in respect of its Development and Commercialization of Products and discuss in
good faith any suggestions or questions Lightlake may have and Lightlake shall
be permitted to retain a copy of Adapt’s presentation materials, subject to
Article 7 hereof and (y) Lightlake shall update Adapt on the material
developments in Lightlake’s and its other licensees’ efforts to Develop and
Commercialize such other naloxone products, subject to Article 7 hereof.

 



17

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.5 Commercialization.

 

3.5.1 In General. Except as otherwise provided in Section 3.8.1, Adapt (itself
or through its Affiliates or Sublicensees) shall be solely responsible for
Commercialization of Products at Adapt’s own cost and expense, in accordance
with the terms of this Agreement and otherwise in Adapt’s sole discretion.

 

3.5.2 Diligence. Once a Product receives all requisite Regulatory Approvals in a
particular country necessary to Commercialize such Product in such country,
Adapt shall use Commercially Reasonable Efforts to Commercialize such Product in
such country. Adapt shall Commercialize Products in accordance with Applicable
Law. Without limiting any of the foregoing, on a Product-by-Product basis, Adapt
shall use Commercially Reasonable Efforts to achieve First Commercial Sale of a
Product in the United States within nine (9) months after the date on which
Adapt is notified by the FDA that an NDA in respect of such Product has received
approval.

 

3.5.3 Booking of Sales; Distribution. As between the Parties, Adapt shall
invoice and book sales, establish all terms of sale (including pricing and
discounts) and warehousing, and distribute the Products and perform or cause to
be performed all related services. As between the Parties, Adapt shall handle
all returns, recalls, or withdrawals, order processing, invoicing, collection,
distribution, and inventory management with respect to the Products.

 

3.5.4 Product Trademarks. Adapt shall have the sole right to determine, in its
sole discretion, the Product Trademarks to be used with respect to the
Exploitation of Products on a worldwide basis. As between the Parties, all such
Product Trademarks shall be owned by Adapt.

 

3.6 Supply of Products.

 

3.6.1 Assignment of Existing Inventory. Subject to Section 3.8.3, Lightlake
hereby sells and assigns to Adapt all of its right, title, and interest in and
to the Existing Inventory Supply. Lightlake shall not be entitled to any
additional payment for such Existing Inventory. Promptly following the Effective
Date, Lightlake shall deliver or have delivered such supply to Adapt FCA
(Incoterms 2010) the facility designated by Adapt.

 



18

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.6.2 Supply of Products. Except as set forth in Section 3.6.1, as between the
Parties, subject to Section 3.8.1, Adapt shall have the sole responsibility for,
at its expense, Manufacturing (or having Manufactured) and obtaining supply of
naloxone (including all excipients) and devices (including packaging) for
pre-clinical and clinical purposes and for commercial sale of Products by Adapt
and its Affiliates and Commercial Sublicensees. Adapt shall use Commercially
Reasonable Efforts to ensure that any agreement pursuant to which Adapt
contracts with Third Parties for the supply of the device utilized by the
Products and of finished Products may be assigned to Lightlake without such
Third Party’s consent in the event that this Agreement is terminated.

 

3.7 Subcontracting; Assigned Contracts. Either Party may subcontract with a
Third Party to perform any or all of its obligations hereunder, provided that
(i) no such permitted subcontracting shall relieve a subcontracting Party of any
liability or obligation hereunder except to the extent satisfactorily performed
by such subcontractor, and (ii) the Party engaging such subcontractor shall
ensure that the agreement pursuant to which the subcontracting Party engages
such subcontractor (A) does not conflict with any material term of this
Agreement, and (B) contains terms obligating such subcontractor to comply with
obligations of confidentiality and non-use consistent with those set forth in
this Agreement. Promptly after the Effective Date, Lightlake shall use
commercially reasonable efforts to assign to Adapt, and for Adapt to assume from
Lightlake all of Lightlake’s right, title, and interest in and to the Third
Party contracts set forth on Schedule 3.7 (the “Assigned Contracts”), including
(a) by obtaining from each Third Party counterparty thereto a consent in the
form attached hereto as Exhibit A and (b) entering into one or more assignment
and assumption agreements substantially in the form attached hereto as Exhibit
B. In addition, as soon as practicable following the Effective Date (1) the
Parties shall meet with NIDA to discuss the transition of the Development of the
initial Product to Adapt as contemplated herein and (2) *** REDACTED ***.

 

3.8 Sharing of Development Costs, Regulatory Costs and Commercialization Costs.

 

3.8.1 Cost Sharing. Lightlake shall bear fifty percent (50%) of all Development
Costs and Adapt shall bear fifty percent (50%) of all Development Costs (whether
incurred by Lightlake or Adapt or their respective Affiliates, Sublicensees or
subcontractors) incurred after the Effective Date in accordance with the
Development Plan in connection with the Development of Products using the ***
REDACTED *** and Lightlake shall bear fifty percent (50%) of all Regulatory
Costs and Commercialization Costs incurred by Adapt and Adapt shall bear fifty
percent (50%) of all Regulatory Costs and Commercialization Costs incurred by
Adapt (whether incurred by Adapt or its Affiliates, Sublicensees or
subcontractors), in connection with the Development and Commercialization of the
Product using the *** REDACTED *** until such time as Lightlake has incurred
Development Costs, Regulatory Costs and Commercialization Costs of *** REDACTED
***Dollars (the “Lightlake Cost Cap”). After the Lightlake Cost Cap has been
reached, Adapt shall be responsible for one hundred percent (100%) of all
Development Costs, Regulatory Costs and Commercialization Costs. For clarity,
Lightlake shall not have any obligation to bear any Development Costs,
Regulatory Costs or Commercialization Costs in connection with the Development
or Commercialization of a Product using a drug delivery device other than the
*** REDACTED ***; provided, however, in the event that Adapt determines, in good
faith, that the Product cannot be further Developed using the *** REDACTED ***,
whether due to a technical failure or failure of any clinical study using such
device, then Adapt may proceed with Development using another device and the
foregoing cost sharing provisions shall apply to the Development Costs,
Regulatory Costs and Commercialization Costs associated with such alternate
Product as well. Notwithstanding the foregoing, Development Costs incurred by
Lightlake (or its Affiliates, Sublicensees or subcontractors) shall only be
shared and credited towards the Lightlake Cost Cap in accordance with this
Section 3.8.1 to the extent the same are either (a) contemplated in the Initial
Development Plan or a subsequent Development Plan and are expressly approved in
advance by Adapt, or are set forth on Schedule 3.8.2 or (b) paid by Lightlake
after the Effective Date to suppliers and/or vendors, including their
affiliates, whose names are listed on Schedule 3.8.2, *** REDACTED ***, for
activities related exclusively to the Product where such activities commenced
before the Effective Date; provided, however, that the aggregate amount
contemplated by this clause (b) shall not exceed *** REDACTED ***.

 



19

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.8.2 Crediting of Certain Costs. The Parties agree that the costs and expenses
incurred by Lightlake prior to the Effective Date in respect of the Development
of the initial Product that are specified on Schedule 3.8.2 hereto shall be
credited as Lightlake’s payment of Development Costs in accordance with Section
3.8.1 and count towards the Lightlake Cost Cap. For clarity, if Adapt and its
Affiliates and Sublicensees fail to incur Development Costs in excess of the
amount credited hereunder for Lightlake’s share of the Development Costs,
Lightlake shall not be entitled to any payment from Adapt for such excess
amounts.

 

3.8.3 Payment and Reimbursement of Costs. To the extent that either Party is
entitled to a reimbursement of costs described in Section 3.8.1, such costs will
be reconciled and paid in accordance with Section 5.11.

 

3.8.4 General. Each Party shall maintain current and accurate records of all
costs and expenses incurred by it for which it seeks reimbursement from the
other Party pursuant to Section 3.8.1.

 

ARTICLE 4
TRANSFER AND ASSIGNMENT; GRANT OF RIGHTS

 

4.1 Grants to Adapt. Subject to the terms and conditions of this Agreement,
Lightlake hereby grants to Adapt an exclusive (including with regard to
Lightlake) worldwide license, with the right to grant sublicenses in accordance
with Section 4.4, under the Lightlake Patents, the Product Specific Patents, the
Lightlake Know-How, and Lightlake’s interests in the Joint Patents and the Joint
Know-How, to Exploit Products.

 

4.2 Grants to Lightlake.

 



20

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

4.2.1 Adapt hereby grants to Lightlake a non-exclusive, royalty-free license,
without the right to grant sublicenses, under the Adapt Applied Patents, the
Adapt Applied Know-How, and Adapt’s interests in the Joint Patents and the Joint
Know-How solely for purposes of performing its obligations as set forth in, and
subject to, this Agreement.

 

4.2.2 Upon and subject to agreement of commercially reasonable terms, Adapt
shall grant to Lightlake a non-exclusive, royalty-free, worldwide license, with
the right to grant sublicenses, under the Adapt Applied Patents, the Adapt
Applied Know-How and Development Data to Develop, Manufacture and Commercialize
products containing naloxone other than a Product. For the sake of clarity, this
Section 4.2.2 shall be of no force or effect unless and until the Parties agree
in writing on the terms of such foregoing rights.

 

4.3 Sublicenses.

 

4.3.1 Right to Grant Sublicenses. Adapt shall have the right to grant
Sublicenses (through multiple tiers of Sublicensees). Adapt shall cause each
Sublicensee to comply with the applicable terms and conditions of this
Agreement. Adapt shall remain responsible for the performance of its Affiliates
and Sublicensees that are granted Sublicenses as permitted herein, and the grant
of any such Sublicense shall not relieve Adapt of its obligations under this
Agreement. With respect to any such Sublicense, Adapt shall ensure that the
agreement pursuant to which it grants such Sublicense (i) does not conflict with
the terms and conditions of this Agreement and (ii) contains terms obligating
the Sublicensee to comply with confidentiality and non-use provisions consistent
with those set forth in this Agreement. With respect to any such Sublicense to a
Commercial Sublicensee, Adapt shall use Commercially Reasonable Efforts to
ensure that the agreement pursuant to which it grants such Sublicense contains
(A) terms obligating such Commercial Sublicensee to permit Lightlake rights of
inspection, access, and audit substantially similar to those provided to
Lightlake in this Agreement and (B) terms relating to intellectual property and
data ownership consistent with those set forth in this Agreement. With respect
to any such Sublicense to a Commercial Sublicensee, Adapt shall ensure that the
agreement pursuant to which it grants such sublicense contains an exclusivity
provision consistent with that contained in Section 4.6.2. A copy of any
Sublicense agreement with a Commercial Sublicensee executed by Adapt shall be
provided to Lightlake within fourteen (14) days after its execution; provided
that the financial terms of any such Sublicense agreement may be redacted to the
extent not pertinent to an understanding of a Party’s obligations or benefits
under this Agreement.

 

4.3.2 Termination of Sublicenses. In the event of termination of this Agreement,
in whole or in part, any sublicense granted by Adapt pursuant to this Section
4.3 shall automatically be deemed to terminate to the same extent as the license
or other rights granted by Lightlake to Adapt in Section 4.2, and the other
terms and conditions of this Agreement, terminate.

 

4.3.3 *** REDACTED ***

 

4.3.3 Right of First Negotiation. Notwithstanding anything to the contrary in
this Agreement, in the event Lightlake elects to license, sublicense or sell
(except in connection with a license or sale of all or substantially all of the
assets of Lightlake), in one transaction or a series of related transactions, a
controlling interest with respect to any product containing naloxone, Lightlake
shall promptly provide notice to Adapt of such election and Lightlake hereby
grants to Adapt a right of first negotiation to license or acquire such rights
(“ROFN”). Adapt may exercise each ROFN upon notice to Lightlake within fifteen
(15) Business Days from the date upon which Adapt receives written notice from
Lightlake. In the event that Adapt elects to exercise a ROFN, the Parties shall
enter into good faith negotiations for a commercially reasonable licensing or
asset sale agreement. If the Parties, in good faith negotiations, are unable to
reach agreement within seventy (70) days after the date upon which Adapt
exercised the ROFN, then Lightlake will be free to enter an agreement for such
rights with a Third Party.

 



21

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

4.4 Retention of Rights; Limitations Applicable to License Grants.

 

4.4.1 Retained Rights of Lightlake. Except as expressly set forth in this
Agreement, and without limitation to any rights granted or reserved to Lightlake
pursuant to any other term or condition of this Agreement, Lightlake hereby
expressly retains, on behalf of itself and its Affiliates (and on behalf of its
licensees, sublicensees and contractors):

 

(a) non-exclusive rights in and to the Lightlake Patents, the Lightlake
Know-How, Lightlake’s interests in and to Joint Patents and Joint Know-How, in
each case solely to perform its obligations under this Agreement; and

 

(b) all right, title, and interest in and to the Lightlake Patents, the
Lightlake Know-How, Lightlake’s interests in and to Joint Patents and Joint
Know-How, in each case to develop and obtain and maintain regulatory approvals
for, and to manufacture, commercialize and otherwise exploit any compound or
product other than Products or Competing Products.

 

4.4.2 No Other Rights Granted by Lightlake. Except as expressly provided herein
and without limiting the foregoing, Lightlake grants no other right or license,
including any rights or licenses to the Lightlake Patents, the Lightlake
Know-How, the Regulatory Documentation, or any other Patent or intellectual
property rights not otherwise expressly granted herein.

 

4.5 Transfer of Lightlake Know-How. As soon as practicable after the Effective
Date, Lightlake shall provide to Adapt (which can be in the form of copies and
electronic files) all material Lightlake Know-How existing as of the Effective
Date, to the extent such Lightlake Know-How has not theretofore been provided to
Adapt and is reasonably required by or useful to Adapt for the exercise of its
rights or the performance of its obligations under this Agreement.

 

4.6 Exclusivity.

 

4.6.1 During the Term and for a period of one year following the Term, other
than as contemplated by this Agreement, neither Party shall, and each Party
shall cause its Affiliates not to and shall use Commercially Reasonable Efforts
to cause its directors, officers and employees not to, (i) directly or
indirectly, develop, commercialize or manufacture any product containing
naloxone as the active ingredient for the treatment of opioid overdose in an
intranasal form (“Competing Product”) in any country or other jurisdiction, or
(ii) license, authorize, appoint, or otherwise enable any Third Party to
directly or indirectly, develop, commercialize or manufacture any Competing
Product in any country or other jurisdiction.

 



22

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

4.6.2 During the term of any agreement pursuant to which a Commercial
Sublicensee is granted a Sublicense to sell a Product or have a Product sold,
other than as contemplated by this Agreement, each Party shall cause its
Commercial Sublicensees not to (i) directly or indirectly, develop,
commercialize or manufacture any Competing Product in any country or other
jurisdiction in which such Commercial Sublicensee has been granted a Sublicense
to sell a Product or have a Product sold, or (ii) license, authorize, appoint,
or otherwise enable any Third Party to directly or indirectly, develop,
commercialize or manufacture any Competing Product in any such country or other
jurisdiction in which such Commercial Sublicensee has been granted a Sublicense
to sell a Product or have a Product sold.

 

4.7 Compliance with Law. Adapt shall conduct, or cause to be conducted, the
Development, Commercialization, Manufacture and Exploitation of Products in
compliance with all Applicable Laws.

 

ARTICLE 5
PAYMENTS AND RECORDS

 

5.1 Upfront Payment. Within one (1) Business Days after the Effective Date,
Adapt shall pay Lightlake an upfront amount equal to Five Hundred Thousand
Dollars ($500,000). Such payment shall be nonrefundable and noncreditable
against any other payments due hereunder.

 

5.2 Regulatory Milestones. In partial consideration of the rights granted by
Lightlake to Adapt hereunder and subject to the terms and conditions set forth
in this Agreement, Adapt shall pay to Lightlake a milestone payment within
thirty (30) days after the achievement of each of the following milestones:

 

5.2.1 Adapt’s first receipt of notice from the FDA that an NDA in respect of a
Product has received approval, *** REDACTED ***Dollars;

 

5.2.2 First Commercial Sale of a Product in the United States, *** REDACTED
***Dollars;

 

5.2.3 First Commercial Sale of a Product in any country or territory outside the
United States after receipt of all requisite Regulatory Approvals in such
country, *** REDACTED ***Dollars;

 

5.2.4 First Commercial Sale of a Product in any three (3) countries comprising
the Major Markets, *** REDACTED ***Dollars;

 



23

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.2.5 First Commercial Sale of a Product in the United States using an
intranasal delivery device other than a *** REDACTED *** (a “Follow-On
Product”), *** REDACTED ***Dollars;

 

5.2.6 First Commercial Sale of a Follow-On Product in the United States,
provided, that (i) a Product using a *** REDACTED ***in the United States
(“First Product”) has received Regulatory Approval, and the use of the Follow-On
Product has an improved naloxone bioavailability profile relative to the First
Product and (ii) Patents covering or claiming the Follow-On Product are listed
in the FDA’s Approved Drug Products with Therapeutic Equivalent Evaluations (or
successor thereto) with respect to such Follow-On Product, *** REDACTED
***Dollars;

 

Each milestone payment in this Section 5.2 shall be payable only upon the first
achievement of such milestone and no amounts shall be due for subsequent or
repeated achievements of such milestone, whether for the same or a different
Product. The maximum aggregate amount payable by Adapt pursuant to this Section
5.2 is Dollars.

 

5.3 Sales-Based Milestones.

 

5.3.1 In partial consideration of the license rights granted by Lightlake to
Adapt hereunder, in the event that the aggregate of all Net Sales in a given
Calendar Year exceeds a threshold (each, an “Annual Net Sales Milestone
Threshold”) set forth in the left-hand column of the table immediately below for
such Calendar Year (the “Annual Net Sales-Based Milestone Table”), Adapt shall
pay to Lightlake a milestone payment (each, an “Annual Net Sales-Based Milestone
Payment”) in the corresponding amount set forth in the right-hand column of the
Annual Net Sales-Based Milestone Table. In the event that in a given Calendar
Year more than one Annual Net Sales Milestone Threshold is exceeded, Adapt shall
pay to Lightlake a separate Annual Net Sales-Based Milestone Payment with
respect to each Annual Net Sales Milestone Threshold that is exceeded in such
Calendar Year. Each such milestone payment shall be due within sixty (60) days
after the end of the Calendar Quarter in such Calendar Year in which such
milestone was achieved (each, an “Annual Net Sales-Based Milestone Payment
Date”).

 



                     

 

*** REDACTED ***

 

5.3.2 Notwithstanding anything contained in Section5.3.1, each milestone payment
in this Section 5.3 shall be payable only upon the first achievement of such
milestone in a given Calendar Year, and no amounts shall be due for subsequent
or repeated achievements of such milestone in subsequent Calendar Years. The
maximum aggregate amount payable by Adapt pursuant to this Section 5.3 is ***
REDACTED ***Dollars.

 



24

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.4 Royalties.

 

5.4.1 Royalty Rates. As further consideration for the rights granted to Adapt
hereunder, subject to Section 5.4.2, commencing upon the First Commercial Sale,
Adapt shall pay to Lightlake a royalty on Net Sales during each Calendar Year at
the following rates:



 

 

 

                     

 

*** REDACTED ***

 

5.4.2 Royalty on Certain Pre-Approval Net Sales. As further consideration for
the rights granted to Adapt hereunder, Adapt shall pay to Lightlake a royalty of
*** REDACTED *** percent of Net Sales of the First Product to the First
Responder Market that are made prior to the First Commercial Sale and prior to
Regulatory Approval of the First Product, up to aggregate Net Sales of ***
REDACTED *** (i.e., the maximum royalty payable pursuant to this Section 5.4.2
shall equal $ *** REDACTED ***). If royalties are paid under this Section 5.4.2
in the Calendar Year of or before the First Product receives Regulatory
Approval, then the initial royalties contemplated by Section 5.4.1 shall be
payable only for that portion of aggregate Net Sales during such Calendar Year
that exceeds such Net Sales to the First Responder Market.

 

5.4.3 Generic Reduction. Notwithstanding anything to the contrary in Section
5.4.1, in the event that in any country during a Calendar Quarter there is
Generic Competition, the royalties payable to Lightlake for the Net Sales of
such Product in such country shall be reduced to *** REDACTED ***( percent for
such Calendar Quarter. “Generic Competition” means, either (i) on a
country-by-country and Product-by-Product (with different strengths or
presentations of Products being regarded as separate Products for purposes
hereof) basis, the unit volume of a Product sold in a country in any Calendar
Quarter is less than *** REDACTED *** percent ( of the unit volume of such
Product sold in such country in the last full Calendar Quarter immediately
preceding the date on which a Generic Product in respect of such Product was
first launched in such country or (ii) on a country-by-country and
Product-by-Product (with different strengths of Products being regarded as
separate Products for purposes hereof) basis, in the event that there is an
authorized generic version of a Product sold by Adapt or its Affiliate or
Commercial Sublicensee in a country, the aggregate Net Sales of such Product and
such authorized generic version of such Product in any Calendar Quarter are less
than *** REDACTED ***percent (of the aggregate Net Sales thereof in the last
full Calendar Quarter immediately preceding the date on which a Generic Product
in respect of such Product was first launched in such country.

 



25

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 



5.5 Third Party Royalties. If, during the Term, Adapt elects, in its sole
discretion, to seek a license under any Patent of a Third Party that (i) Adapt
reasonably determines would be infringed by the Exploitation, in any part of the
Territory, of any Product then under Development or being Commercialized by
Adapt, its Affiliates or its Sublicensees, or that Adapt determines could be
listed in the FDA’s Orange Book in respect of one or more Products (including
Products in Development), or that claims an invention that Adapt determines
could facilitate the Development of one or more new Product(s) (any of the
foregoing, “Core IP”) or (ii) that Adapt otherwise determines is necessary or
desirable for Adapt, its Affiliates or Sublicensees to Exploit the Products,
then, in either case, Adapt shall be solely responsible for the negotiation and
execution of the corresponding license agreement. Any amounts due under any such
Third Party license agreement will be borne by Adapt; provided, however, that
Adapt shall be entitled to deduct up to *** REDACTED ***percent of the upfront
payment, milestones or royalties paid to such Third Party (on account of rights
relating to Products) from the Regulatory Milestones payable by Adapt pursuant
to Section 5.2, the Sales-Based Milestones payable by Adapt pursuant to Section
5.3 and the royalties payable by Adapt pursuant to Section 5.4. To the extent
that, in any Calendar Quarter with respect to a royalty payment or with respect
to milestone payment in the event of a milestone, Adapt was not able to deduct
the entire amount of the above percentage of any and all amounts paid to such
Third Party in such Calendar Quarter or from such regulatory or sales-based
milestone payment, Adapt shall be entitled to carry forward such remaining
amounts and deduct them from the royalties due in subsequent Calendar Quarters
or a subsequent regulatory or sales-based milestone payment; provided that in no
event shall reductions pursuant to this Section 5.5 result in royalties on
Product of less than (x) *** REDACTED *** percent of Net Sales in any Calendar
Quarter in the case of reductions associated with Core IP or (y) *** REDACTED
***percent of Net Sales in any Calendar Quarter in the case of reductions
associated with any other license contemplated by this Section 5.5.

 

5.6 Royalty Payments and Reports. Adapt shall calculate all amounts payable to
Lightlake pursuant to Section 5.4 at the end of each Calendar Quarter, which
amounts shall be converted to Dollars, in accordance with Section 5.7. Adapt
shall pay to Lightlake the royalty amounts due with respect to a given Calendar
Quarter within forty-five (45) days after the end of such Calendar Quarter. Each
payment of royalties due to Lightlake shall be accompanied by a statement of the
amount of gross sales and Net Sales of each Product in each country during the
applicable Calendar Quarter (including such amounts expressed in local currency
and as converted to Dollars) and a calculation of the amount of royalty payment
due on such Net Sales for such Calendar Quarter.

 

5.7 Mode of Payment; Offsets. All payments to either Party under this Agreement
shall be made by deposit of Dollars in the requisite amount to such bank account
as the receiving Party may from time to time designate by notice to the paying
Party. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than Dollars), a Party shall convert any amount
expressed in a foreign currency into Dollar equivalents using its, the simple
average of prior month-end Exchange Rate and current month-end Exchange Rate
based on 9:00 AM Central Time Bloomberg screen on the penultimate Business Day
of the corresponding month. The “Exchange Rate” means, with respect to a
Business Day, the spot bid rate for X currencies and spot ask rate for non-X
currencies for the conversion of the applicable country’s or other
jurisdiction’s currency to Dollars as reported at 9:00 AM Central Time Bloomberg
screen on the penultimate Business Day. Adapt shall not have the right to
offset, set off or deduct any amounts from or against the amounts due to
Lightlake hereunder any amounts owing by Lightlake to Adapt hereunder.

 



26

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.8 Taxes. The milestones and royalties payable by Adapt to Lightlake pursuant
to this Agreement (each, a “Payment”) shall be paid free and clear of any and
all taxes, except for any withholding taxes required by Applicable Law. Where
any sum due to be paid to either Party hereunder is subject to any withholding
or similar tax, the Parties shall use their commercially reasonable efforts to
do all such acts and things and to sign all such documents as will enable them
to take advantage of any applicable double taxation agreement or treaty. In the
event there is no applicable double taxation agreement or treaty, or if an
applicable double taxation agreement or treaty reduces but does not eliminate
such withholding or similar tax, the payor shall pay such withholding or similar
tax to the appropriate government authority, deduct the amount paid from the
amount due to payee and secure and send to payee the best available evidence of
such payment.

 

5.9 Interest on Late Payments. If any payment due to either Party under this
Agreement is not paid when due, then such paying Party shall pay interest
thereon (before and after any judgment) at an annual rate (but with interest
accruing on a daily basis) of three percent above LIBOR, such interest to run
from the date on which payment of such sum became due until payment thereof in
full together with such interest.

 

5.10 Funding under the Initial Development Plan. In consideration for
Lightlake’s performance of its obligations under the Initial Development Plan,
upon the terms and conditions contained herein, for the shorter of the Term or
the first (12) months after the Effective Date, Adapt shall pay to Lightlake ***
REDACTED *** Dollars per month plus the reasonable and documented out-of-pocket
costs and expenses incurred by Lightlake in delivering reasonably requested
transition support in accordance with the Initial Development Plan payable no
later than fifteen days after the start of each such month and with respect to
out-of-pocket expenses, payable no later than thirty days after the receipt of
an invoice from Lightlake. Payments made under this Section 5.10 shall not be
considered Development Costs, Regulatory Costs or Commercialization Costs for
purposes of Section 3.8.

 

5.11 Development Costs; Regulatory Costs and Commercialization Costs.

 

5.11.1 Report of Development Costs, Regulatory Costs and Commercialization
Costs. Within thirty (30) days following the end of each calendar month
beginning with the Effective Date and ending with the month in which the
Lightlake Cost Cap has been reached, Lightlake shall prepare and deliver to
Adapt a report detailing its Development Costs for the preceding month, and
Adapt shall, within fifteen (15) days thereafter, prepare and deliver to
Lightlake a report (i) detailing Adapt’s Development Costs, Regulatory Costs and
Commercialization Costs incurred during such preceding month, (ii) setting forth
a reconciliation of the amounts for which each Party is responsible pursuant to
Section 3.8.1, and (iii) indicating the amount in Dollars due to Lightlake or
Adapt, as applicable for such calendar month (each, a “Reconciliation
Development Payment”). Each Party shall provide such additional detail regarding
its reported costs as the other Party shall reasonably request.

 



27

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.11.2 Reconciliation Payments. Within fifteen (15) days after Adapt delivers
each of its monthly reports pursuant to Section 5.11.1, the Party to whom a
Reconciliation Development Payment is due shall issue an invoice to the other
Party for the Reconciliation Development Payment, which invoice shall be due and
payable within fifteen (15) days thereafter.

 

5.12 Financial Records. Adapt shall, and shall cause its Affiliates to, keep
complete and accurate books and records pertaining to Net Sales of Products, and
any other records reasonably required to be maintained with respect to each
Party’s obligations under this Agreement, and each Party shall maintain complete
and accurate records in sufficient detail to permit the other Party to confirm
the accuracy of all Development Costs, Regulatory Costs and Commercialization
Costs invoiced by one Party to the other Party pursuant to Section 5.11.2 in
sufficient detail to calculate all amounts payable hereunder and to verify
compliance with its obligations under this Agreement. Such books and records
shall be retained by a Party and its Affiliates until the later of (i) three (3)
years after the end of the period to which such books and records pertain, and
(ii) the expiration of the applicable tax statute of limitations (or any
extensions thereof), or for such longer period as may be required by Applicable
Law.

 

5.13 Audit.

 

5.13.1 Audit. At the request of a Party, the other Party shall, and shall cause
its Affiliates to, permit an independent auditor designated by auditing Party
and reasonably acceptable to the audited Party, at reasonable times and upon
reasonable notice, to audit the books and records maintained pursuant to Section
5.12 to ensure the accuracy of all reports and payments made hereunder;
provided, however, that such audit right may be exercised no more than once in
any Calendar Year; provided, that once the reports and payments for any
particular period have been audited hereunder, such reports and payments shall
not be the subject of any future audit absent fraud; provided, further, that the
reports and payments made in any particular Calendar Year shall be subject to
audit only until the end of the third Calendar Year following the Calendar Year
in which such reports or payments were made. Except as provided below, the cost
of this audit shall be borne by the auditing Party, unless the audit reveals a
discrepancy in favor of the audited Party of more than five percent (5%) from
the reported amounts for the audited Party, in which case the audited Party
shall bear the cost of the audit. Unless disputed pursuant to Section 5.13.2, if
such audit concludes that (x) additional amounts were owed by the audited Party,
the audited Party shall pay the additional amounts, with interest from the date
originally due as provided in Section 5.9, or (y) excess payments were made by
audited Party, the auditing Party shall reimburse such excess payments, in
either case ((x) or (y)), within sixty (60) days after the date on which such
audit is completed by the auditing Party. The audited Party may require the
accounting firm to sign a customary non-disclosure agreement before providing
the accounting firm access to the audited Party’s facilities or records. Upon
completion of the audit, the accounting firm shall provide both Parties a
written report disclosing whether the reports submitted by the audited Party are
correct or incorrect, whether the calculations set forth in the reports
submitted by the audited Party are correct or incorrect, and, in each case, the
specific details concerning any discrepancies. No other information shall be
provided to the auditing Party.

 



28

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.13.2 Audit Dispute. In the event of a dispute with respect to any audit under
Section 5.13.1, Lightlake and Adapt shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within thirty (30) days, the dispute shall be
submitted for resolution to a certified public accounting firm jointly selected
by each Party’s certified public accountants or to such other Person as the
Parties shall mutually agree (the “Audit Arbitrator”). The decision of the Audit
Arbitrator shall be final and the costs of such arbitration as well as the
initial audit shall be borne between the Parties in inverse proportion to
Party’s positions with respect to such dispute, as determined by the Audit
Arbitrator. Not later than ten (10) days after such decision and in accordance
with such decision, the audited Party shall pay the additional amounts, with
interest from the date originally due as provided in Section 5.9, or the
auditing Party shall reimburse the excess payments, as applicable.

 

5.13.3 Confidentiality. The auditing Party shall treat all information subject
to review under this Section 5.13 in accordance with the confidentiality
provisions of Article 7 and the Parties shall cause the Audit Arbitrator to
enter into a reasonably acceptable confidentiality agreement with the auditing
Party obligating such firm to retain all such financial information in
confidence pursuant to such confidentiality agreement.

 

5.14 No Other Compensation. Each Party hereby agrees that the terms of this
Agreement fully define all consideration, compensation and benefits, monetary or
otherwise, to be paid, granted or delivered by one Party to the other Party in
connection with the transactions contemplated herein. Neither Party previously
has paid or entered into any other commitment to pay, whether orally or in
writing, any of the other Party’s employees, independent contractors or agents,
directly or indirectly, any consideration, compensation or benefits, monetary or
otherwise, in connection with the transaction contemplated herein.

 

ARTICLE 6
INTELLECTUAL PROPERTY

 

6.1 Ownership of Intellectual Property.

 

6.1.1 Ownership of Technology. As between the Parties, each Party shall own and
retain all right, title, and interest in and to any and all Inventions and
Information that are conceived, discovered, developed, or otherwise made solely
by or on behalf of such Party (or its Affiliates or Sublicensees) under or in
connection with this Agreement, whether or not patented or patentable, and any
and all Patents and other intellectual property rights with respect thereto.

 



29

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 



6.1.2 Ownership of Joint Patents and Joint Know-How. As between the Parties, the
Parties shall each own an equal, undivided interest in any and all
(i) Inventions and Information that are conceived, discovered, developed or
otherwise made jointly by or on behalf of Lightlake or its Affiliates, on the
one hand, and Adapt or its Affiliates or Sublicensees, on the other hand, in
connection with the work conducted under or in connection with this Agreement,
whether or not patented or patentable (the “Joint Know-How”), and (ii) Patents
(the “Joint Patents”) and other intellectual property rights with respect to the
Inventions and Information described in clause (i) (together with Joint Know-How
and Joint Patents, the “Joint Intellectual Property Rights”). Each Party shall
promptly disclose to the other Party in writing, and shall cause its Affiliates,
(and in the case of Adapt, its Sublicensees) to so disclose, the development,
making, conception or reduction to practice of any Joint Know-How or Joint
Patents. Subject to the licenses and rights of reference granted under Sections
4.1 and 4.2, and each Party’s exclusivity obligations in Section 4.5, each Party
shall have the right to Exploit the Joint Intellectual Property Rights without a
duty of seeking consent or accounting to the other Party.

 

6.1.3 United States Law. The determination of whether Information and Inventions
are conceived, discovered, developed, or otherwise made by a Party for the
purpose of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with Applicable Law in the United States as such law exists
as of the Effective Date irrespective of where such conception, discovery,
development or making occurs.

 

6.1.4 Assignment Obligation. Each Party shall cause all Persons who perform
activities for such Party under this Agreement to be under an obligation to
assign their rights in any Inventions resulting therefrom to such Party.

 

6.2 Maintenance and Prosecution of Lightlake Patents.

 

6.2.1 Lightlake Right. As between the Parties, Lightlake shall have the first
right, but not the obligation, to prepare, file, prosecute (including any
reissues, re-examinations, post-grant proceedings, requests for patent term
extensions, supplementary protection certificates, interferences, derivation
proceedings, supplemental examinations and defense of oppositions) and maintain
the Lightlake Patents. Lightlake shall keep Adapt informed with regard to the
filing, prosecution and maintenance of Lightlake Patents, including by providing
Adapt with (i) copies of material communications to and from any patent
authorities regarding Lightlake Patents, and (ii) drafts of any material filings
or responses to be made to such patent authorities regarding Lightlake Patents
sufficiently in advance of submitting such filings or responses so as to allow a
reasonable opportunity for Adapt to review and comment thereon. Lightlake shall
not be bound by, but shall consider in good faith, the comments of Adapt with
respect to such Lightlake drafts and with respect to strategies for filing and
prosecuting the Lightlake Patents. If Adapt fails to provide its comments with
respect to such filing and prosecution of Lightlake Patents reasonably in
advance of the deadline for filing or otherwise responding to the patent
authorities, Lightlake shall be free to act without consideration of Adapt’s
comments.

 



30

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

6.2.2 Adapt Right. In the event that Lightlake intends not to prepare, file,
prosecute, or maintain a Lightlake Patent, Lightlake shall provide reasonable
prior written notice to Adapt of such intention (which notice shall, in any
event, be given no later than ten (10) days prior to the next deadline for any
action that may be taken with respect to such Patent), and Adapt shall thereupon
have the option, in its sole discretion and at its sole cost, to assume the
control and direction of the preparation, filing, prosecution, and maintenance
of such Patent on Lightlake’s behalf with respect to claims covering Products.

 

6.2.3 Costs. Subject to Section 6.2.2, the costs of prosecution and maintenance
of the Lightlake Patents shall be initially borne by the Party conducting such
prosecution and maintenance.

 

6.3 Maintenance and Prosecution of Product Specific Patents, Adapt Applied
Patents and Joint Patents.

 

6.3.1 Adapt Right. Adapt shall have the first right, but not the obligation, to
prepare, file, prosecute (including any reissues, re-examinations, post-grant
proceedings, requests for patent term extensions, supplementary protection
certificates, interferences, derivation proceedings, supplemental examinations
and defense of oppositions) and maintain the Adapt Applied Patents, the Product
Specific Patents and Joint Patents worldwide, at Adapt’s cost. Adapt shall keep
Lightlake informed with regard to the filing, prosecution and maintenance of
Adapt Applied Patents, Product Specific Patents and Joint Patents, including by
providing Lightlake with (i) copies of material communications to and from any
patent authorities regarding Adapt Applied Patents, the Product Specific Patents
and Joint Patents, and (ii) drafts of any material filings or responses to be
made to such patent authorities regarding Adapt Applied Patents and Joint
Patents sufficiently in advance of submitting such filings or responses so as to
allow a reasonable opportunity for Lightlake to review and comment thereon.
Adapt shall not be bound by, but shall consider in good faith, the comments of
Lightlake with respect to such Adapt drafts and with respect to strategies for
filing and prosecuting the Adapt Applied Patents, the Product Specific Patents
and the Joint Patents. If Lightlake fails to provide its comments with respect
to such filing and prosecution of Adapt Applied Patents, Product Specific
Patents or Joint Patents reasonably in advance of the deadline for filing or
otherwise responding to the patent authorities, Adapt shall be free to act
without consideration of Lightlake’s comments.

 

6.3.2 Lightlake Right. In the event that Adapt intends not to prosecute or
maintain a Adapt Applied Patent, Product Specific Patent or a Joint Patent in
any country in the world, Adapt shall provide reasonable prior written notice to
Lightlake of such intention (which notice shall, in any event, be given no later
than ten (10) days prior to the next deadline for any action that may be taken
with respect to such Adapt Applied Patent or Joint Patent), and Lightlake shall
thereupon have the option, in its sole discretion and at its sole cost, to
assume the control and direction of the prosecution and maintenance of such
Adapt Applied Patent, Product Specific Patent or Joint Patent in such country on
Adapt’s behalf.

 



31

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

6.3.3 Costs. Subject to Section 6.3.2, the costs of prosecution and maintenance
of the Adapt Applied Patent, Product Specific Patent or a Joint Patent shall be
borne by the Party conducting such prosecution and maintenance.

 

6.4 Infringement by Third Parties.

 

6.4.1 Notice. Each Party shall promptly give the other written notice if it
reasonably believes that any Lightlake Patent, Lightlake Know-How, Adapt Applied
Patent, Adapt Applied Know-How, Product Specific Patent, Joint Invention or
Joint Patent is being infringed or misappropriated by a Third Party, and shall
provide the other Party with all available evidence supporting such belief.

 

6.4.2 Products.  In the event of an actual or suspected infringement or
misappropriation of any Lightlake Patent, Lightlake Know-How, Adapt Applied
Patent, Adapt Applied Know-How, Product Specific Patent, Joint Invention or
Joint Patent by a Third Party that is conducting the manufacture, use, sale,
offer for sale or import of a Product or a product which may compete with a
Product, the following shall apply:

 

(a) The Party first becoming aware of such actual or suspected infringement
shall promptly notify the other Party. Adapt shall have the first right, but not
the obligation, to institute and prosecute an action or proceeding to abate such
infringement or misappropriation and to resolve such matter by settlement or
otherwise.

 

(b) Adapt agrees to notify Lightlake of its intention to bring an action or
proceeding and to keep Lightlake informed of material developments in the
prosecution or settlement of such action or proceeding.  Adapt shall be
responsible for all costs and expenses of any action or proceeding that Adapt
initiates and maintains. Subject to Section 6.4.3(a),  Lightlake shall cooperate
fully in any such action or proceeding at its expense by executing and making
available such documents as Adapt may reasonably request.  Lightlake may be
represented by counsel of its choice in any such action or proceeding, at
Lightlake’s expense, acting in an advisory but not controlling capacity. 
Subject to Section 6.4.3, the prosecution, settlement, or abandonment of any
infringement action or proceeding brought by Adapt shall be at Adapt’s sole
discretion.

 

(c) If Adapt fails or elects not to exercise such first right within sixty (60)
days of evidence of an actual infringement, Lightlake shall have the right, at
its discretion, to institute and prosecute an action or proceeding to abate such
infringement and to resolve such matter by settlement or otherwise. 
Lightlake shall keep Adapt informed of material developments in the prosecution
or settlement of such action or proceeding.  Lightlake shall be responsible for
all costs and expenses of any action or proceeding that Lightlake initiates. 
Adapt shall cooperate fully by joining as a party plaintiff if required to do so
by law to maintain such action and by executing and making available such
documents as Lightlake may reasonably request.  Adapt may be represented by
counsel in any such action or proceeding at its own expense.  The prosecution,
settlement, or abandonment of any infringement action or proceeding brought by
Lightlake shall be at Lightlake’s sole discretion; provided, that Lightlake may
not enter into any settlement that requires Adapt or its Affiliates or
Sublicensees to pay any sum of money, subjects Adapt or its Affiliates or
Sublicensees to any injunctive relief or other equitable remedies, or otherwise
adversely affects Adapt’s rights or interests in the applicable Lightlake
Patent, Lightlake Know-How, Adapt Applied Patent, Adapt Applied Know-How,
Product Specific Patent, Joint Invention or Joint Patent or with respect to a
Product without Adapt’s written consent, which consent shall not be unreasonably
withheld.

 



32

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

6.4.3 Cooperation; Damages.

 

(a) If one Party brings any suit, action or proceeding under Section 6.4.2, the
other Party agrees to be joined as party plaintiff if necessary to prosecute the
suit, action or proceeding and to give the first Party reasonable authority to
file and prosecute the suit, action or proceeding at the first Party’s cost;
provided, however, that neither Party will be required to transfer any right,
title or interest in or to any property to the other Party or any other party to
confer standing on a Party hereunder.

 

(b) The Party not pursuing the suit, action or proceeding hereunder will provide
reasonable assistance to the other Party, including by providing access to
relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any out-of-pocket costs and
expenses incurred by the non-enforcing or defending Party in providing such
assistance.

 

(c) Adapt shall not, without the prior written consent of Lightlake (in its sole
discretion), enter into any compromise or settlement relating to any claim, suit
or action that it brought under Section 6.4.2 involving a Lightlake Patent that
admits the invalidity or unenforceability of such Lightlake Patent or requires
Lightlake to pay any sum of money, or otherwise adversely affects the rights of
Lightlake with respect to such Lightlake Patents or Lightlake’s rights hereunder
(including the rights to receive payments).

 

(d) Any settlements, damages or other monetary awards (a “Recovery”) recovered
pursuant to a suit, action or proceeding brought pursuant to Section 6.4.2 will
be allocated first to the costs and expenses of the Party taking such action,
and second, to the costs and expenses (if any) of the other Party, with any
remaining amounts (if any) to be allocated as follows: (i) to the extent that
such Recovery is a payment for lost sales of Product, any remaining amount will
be paid to Adapt but will be considered Net Sales for such Product during the
Calendar Quarter in which such amounts are received solely for the purposes of
calculating royalties pursuant to Section 5.4 and (ii) in the event such
Recovery relates to the Product generally, all remaining amounts shall be
payable to the Party taking such action.

 

6.4.4 Other Infringement and Defense of Lightlake Patents. For clarity, with
respect to any and all infringement or defense of any Lightlake Patent with
respect to products other than Products, subject to Section 6.6, Lightlake (or
its designee) shall have the sole and exclusive right to bring an appropriate
suit or other action against any Person engaged in such infringement or defense
of any such Lightlake Patents in its sole discretion and Adapt shall have no
rights with respect thereto.

 



33

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

6.5 Patent Listings. Adapt shall have the sole right to make all filings with
Regulatory Authorities with respect to Product Specific Patents, Adapt Applied
Patents and Lightlake Patents (subject to Section 6.6) and Joint Patents in
relation to the Product, including as required or allowed (i) in the United
States, in the FDA’s Orange Book, and (ii) outside the United States, under the
national implementations of Article 10.1(a)(iii) of Directive 2001/EC/83 or
other international equivalents; provided that Adapt shall consult with
Lightlake prior to making any such filing and consider Lightlake’s comments on
such filing in good faith.

 

6.6 Coordination In Respect of Lightlake Patents. Notwithstanding anything
herein, in the event that a Party reasonably believes, in its sole discretion,
that there is a risk that any enforcement action or proceeding in respect of any
Lightlake Patent, or any listing of a Lightlake Patent in the FDA’s Orange Book,
in respect of a Product or any other product, would restrict the scope, or
adversely affect the enforceability or validity, of such Lightlake Patent in
relation to such Party’s rights in such Lightlake Patent, no listing, suit,
action, proceeding or strategic decision (including decisions concerning
jurisdiction, venue, joinder, causes of action (including patent infringement
claims and enforcement actions), claims, defenses, substantive motions, claim
construction, tutorials, experts, covenants-not-to-sue, dismissal, settlement,
trial and/or appeal) may be made by the Party controlling (or having the right
to control) such action or proceeding or listing without first notifying the
other Party of such intended action, consulting in good faith with the other
Party with respect thereto and reasonably considering the other Party’s views
with respect to such action and, in the case of Adapt, its Affiliates and
Sublicensees, without the prior written consent of Lightlake, which consent
shall not be unreasonably withheld, conditioned, or delayed.

 

6.7 Patent Marking. Adapt shall mark the Product marketed and sold by Adapt (or
its Affiliate or distributor) hereunder with appropriate patent numbers or
indicia at Lightlake’s request.

 

ARTICLE 7
CONFIDENTIALITY AND NON-DISCLOSURE

 

7.1 Confidentiality Obligations. At all times during the Term and for a period
of ten (10) years following termination or expiration hereof in its entirety,
each Party shall, and shall cause its Affiliates, and its and their respective
officers, directors, employees and agents to, keep confidential and not publish
or otherwise disclose to a Third Party and not use, directly or indirectly, for
any purpose, any Confidential Information furnished or otherwise made known to
it, directly or indirectly, by the other Party, except to the extent such
disclosure or use is expressly permitted by the terms of this Agreement or is
reasonably necessary or useful for the performance of a Party’s obligations, or
the exercise of a Party’s rights, under this Agreement. Confidential Information
disclosed under the Existing CDAs shall be considered Confidential Information
disclosed under this Agreement and subject to the terms and conditions of this
Agreement. Notwithstanding the foregoing, but to the extent the receiving Party
can demonstrate by documentation or other competent proof, the confidentiality
and non-use obligations under this Section 7.1 with respect to any Confidential
Information shall not include any information that:

 



34

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

7.1.1 has been published by a Third Party or is or hereafter becomes part of the
public domain by public use, publication, general knowledge or the like through
no wrongful act, fault or negligence on the part of the receiving Party;

 

7.1.2 has been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to such
information; provided that the foregoing exception shall not apply with respect
to Joint Know-How;

 

7.1.3 is subsequently received by the receiving Party from a Third Party without
restriction and without breach of any agreement between such Third Party and the
disclosing Party; or

 

7.1.4 has been independently developed by or for the receiving Party without
reference to, or use or disclosure of the disclosing Party’s Confidential
Information; provided that the foregoing exception shall not apply with respect
to Joint Know-How.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party. Joint Know-How
shall be considered the Confidential Information of both Parties.

 

7.2 Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:

 

7.2.1 in the reasonable opinion of the receiving Party’s legal counsel, required
to be disclosed pursuant to Applicable Law or made in response to a valid order
of a court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial and local governmental or regulatory body of
competent jurisdiction, including by reason of filing with securities
regulators; provided, however, that the receiving Party, to the extent
practicable and legally permissible, shall first have given prompt written
notice (and to the extent practicable and legally permissible, at least five (5)
Business Days’ notice) to the disclosing Party and given the disclosing Party a
reasonable opportunity to take whatever action it deems necessary to protect its
Confidential Information (for example, quash such order or to obtain a
protective order or confidential treatment requiring that the Confidential
Information and documents that are the subject of such order be held in
confidence by such court or regulatory body or, if disclosed, be used only for
the purposes for which the order was issued). In the event that no protective
order or other remedy is sought or obtained, or the disclosing Party waives
compliance with the terms of this Agreement, receiving Party shall furnish only
that portion of Confidential Information which receiving Party is advised by
counsel is legally required to be disclosed;

 



35

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

7.2.2 made by or on behalf of the receiving Party to Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval in accordance with the terms of this Agreement; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information to the extent practicable and consistent with Applicable Law;

 

7.2.3 made to its (actual or potential) Sublicensees, other Persons who have
been granted rights to Exploit Products in accordance with this Agreement,
acquirers, financing sources, investors or permitted assignees under Section
11.3 and to their financial and legal advisors who have a need to know such
Confidential Information in connection with any such sublicense, financing,
investment, acquisition or assignment; provided that any such recipient of such
Confidential Information agrees to be bound by the confidentiality and non-use
restrictions contemplated hereby; provided, further that the Party making such
disclosure shall remain responsible for any failure by any such Person to treat
such Confidential Information as required under this Article 7.

 

7.2.4 made to its or its Affiliates’ financial and legal advisors who have a
need to know such Confidential Information, and in the case of Lightlake, any
Person who holds or will hold in the future any interest in any of Lightlake’s
products, and, in each case, are either under professional codes of conduct
giving rise to expectations of confidentiality and non-use or under written
agreements of confidentiality and non-use, in each case, at least as restrictive
as those set forth in this Agreement; provided that the receiving Party shall
remain responsible for any failure by such financial and legal advisors and
other Persons contemplated by this Section 7.2.4, to treat such Confidential
Information as required under this Article 7.

 

7.3 Use of Name. Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo, or Trademark of the other Party or any
of its Affiliates (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional material, or other form of
publicity without the prior written approval of such other Party in each
instance. The restrictions imposed by this Section 7.3 shall not prohibit either
Party from making any disclosure identifying the other Party that are permitted
pursuant to Section 7.2 or Section 7.4.

 

7.4 Public Announcements. The Parties have agreed upon the content of press
releases which shall be issued substantially in the form attached hereto as
Schedule 7.4, the release of which the Parties shall coordinate in order to
accomplish such release promptly upon execution of this Agreement. Except as
contemplated by Section 7.5 or as otherwise agreed by the Parties, neither Party
shall issue any other public announcement, press release, or other public
disclosure regarding this Agreement or its subject matter without the other
Party’s prior written consent, except for any such disclosure that is, in the
opinion of the disclosing Party’s counsel, required by Applicable Law or the
rules of a stock exchange on which the securities of the disclosing Party are
listed or for information which has previously been made public. In the event a
Party is, in the opinion of its counsel, required by Applicable Law or the rules
of a stock exchange on which its securities are listed to make such a public
disclosure, such Party shall submit the proposed disclosure in writing to the
other Party as far in advance as reasonably practicable (and in no event less
than three (3) Business Days prior to the anticipated date of disclosure) so as
to provide a reasonable opportunity to comment thereon and such required Party
shall consider all comments from such other Party in good faith.

 



36

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

7.5 Publications. Each Party recognizes that the publication of papers regarding
results of and other information regarding activities under this Agreement may
be beneficial to the Development and Commercialization of Products. Accordingly,
Adapt and its Affiliates and Sublicensees shall have the right to publish or
present or permit the publication or presenting of papers and presentations that
contain clinical data regarding, or pertain to results of clinical testing of,
Products (each, a “Publication”); provided, however, that such publications do
not contain the Confidential Information of Lightlake and Lightlake shall be
provided with a copy of any such Publication in advance of public publication or
presentation thereof and Adapt shall consider in good faith any comments
Lightlake may have with respect thereto. For clarity, Lightlake Confidential
Information shall include all Lightlake Information existing on the Effective
Date other than the Pharmacokinetics Data.

 

7.6 Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason, either Party may request in
writing, and the other Party shall either, with respect to Confidential
Information to which such first Party does not retain rights under the surviving
provisions of this Agreement: (i) promptly destroy all copies of such
Confidential Information in the possession of the other Party and confirm such
destruction in writing to the requesting Party; or (ii) promptly deliver to the
requesting Party, at the other Party’s expense, all copies of such Confidential
Information in the possession of the other Party; provided, however, the other
Party shall be permitted to retain one (1) copy of such Confidential Information
for the sole purpose of performing any continuing obligations hereunder or for
archival purposes. Notwithstanding the foregoing, such other Party also shall be
permitted to retain such additional copies of or any computer records or files
containing such Confidential Information that have been created solely by such
Party’s automatic archiving and back-up procedures, to the extent created and
retained in a manner consistent with such other Party’s standard archiving and
back-up procedures, but not for any other use or purpose.

 

7.7 Survival. All Confidential Information shall continue to be subject to the
terms of this Agreement for the period set forth in Section 7.1.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

 

8.1 Mutual Representations and Warranties. Lightlake and Adapt each represents
and warrants to the other, as of the Effective Date, and covenants, as follows:

 

8.1.1 Organization. It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

 



37

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

8.1.2 Authorization. The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) in
any material respect, any agreement, instrument, or contractual obligation to
which such Party is bound, (iii) any requirement of any Applicable Law, or
(iv) any order, writ, judgment, injunction, decree, determination, or award of
any court or governmental agency presently in effect applicable to such Party.

 

8.1.3 Binding Agreement. This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

 

8.1.4 Consents and Approvals. No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any Third Party
is required in connection with the execution, delivery and performance of this
Agreement by such Party or the performance by such Party of its obligations
contemplated hereby or thereby.

 

8.1.5 No Inconsistent Obligation. It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any material
respect with the terms of this Agreement, or that would impede the diligent and
complete fulfillment of its obligations hereunder.

 

8.2 Additional Representations and Warranties of Lightlake. Lightlake further
represents and warrants to Adapt, as of the Effective Date, and covenants, as
follows:

 

8.2.1 Lightlake has the right to grant the licenses specified herein.

 

8.2.2 Lightlake is the sole and exclusive owner of the entire right, title and
interest in the Product Specific Patents and the Lightlake Know-How. Such rights
are not subject to any Liens in favor of, or claims of ownership by, any Third
Party. True and correct copies of the complete file wrapper and other documents
and materials relating to the prosecution, defense, maintenance, validity and
enforceability of the Product Specific Patents, as amended through the date
hereof, have been provided to Adapt prior to the date first above written. No
Lightlake Patents exist as of the date hereof.

 

8.2.3 The Product Specific Patents are being diligently prosecuted in each
country in respect of which applications have been made in the respective patent
offices in accordance with all Applicable Laws and regulations. The Product
Specific Patents have been filed and maintained properly and correctly and all
applicable fees have been paid on or before the due date for payment.

 



38

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

8.2.4 To Lightlake’s knowledge, the Exploitation by Adapt and its Affiliates and
Sublicensees hereunder of the Products will not infringe any Patent or other
intellectual property or proprietary right of any Person.

 

8.2.5 The conception, development and reduction to practice of the Product
Specific Patents and Lightlake Know-How existing as of the Effective Date have
not constituted or involved the misappropriation of trade secrets or other
rights or property of any Person. There are no claims, judgments or settlements
against or amounts with respect thereto owed by Lightlake or any of its
Affiliates relating to the existing Regulatory Filings, the Product Specific
Patents or the Lightlake Know-How.

 

8.2.6 Lightlake Controls all Information, other than Identifiable Private
Information (as defined in the NIDA Agreement), generated in relation to the
Development activities contemplated by the NIDA Agreement.

 

8.2.7 To its knowledge, Lightlake has conducted, and its contractors and
consultants have conducted, all Development with respect to the Product that it
has conducted prior to the Effective Date in accordance with good laboratory
practice and good clinical practices, as applicable and defined by the FDA, and
Applicable Law.

 

8.2.8 Neither Lightlake nor any of its Affiliates, nor any of its or its
Affiliates’ directors or officers has been debarred or is subject to debarment
and neither Lightlake nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section. Lightlake shall inform Licensee in
writing immediately if it or any Person who is performing services hereunder is
debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Lightlake’s knowledge, is threatened, relating to the
debarment or conviction of Lightlake or any Person performing services on behalf
of Lightlake hereunder.

 

8.2.9 To Lightlake’s knowledge, no Person is infringing or threatening to
infringe the Product Specific Patents or misappropriating or threatening to
misappropriate the Lightlake Know-How.

 

8.2.10 Schedule 8.2.10 hereto includes a list of all agreements with Third
Parties related to the Products, including agreements related to the Development
and Manufacture of the Products, in each case, that are in effect as of the
Effective Date or that have post-termination obligations (other than solely
obligations to keep information confidential or to restrict use thereof after
termination) for Lightlake or the Third Party that are in effect as of the
Effective Date (collectively, the “Relevant Contracts”). Lightlake has disclosed
and made available to Adapt full and complete copies of all such Relevant
Contracts to Adapt. Lightlake represents and warrants to Adapt that each
Relevant Contract is a legal, valid, binding and enforceable agreement of
Lightlake or one of its Affiliates, as applicable, and is in full force and
effect, and neither Lightlake nor any of its Affiliates or, any other party
thereto is in default or breach under the terms of, or has provided any notice
of any intention to terminate or modify, any such Relevant Contract, and, no
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute a breach thereof or a default thereunder or would result in a
termination, modification, acceleration or vesting of any rights or obligations
or loss of benefits thereunder.

 



39

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

8.2.11 Lightlake has made available to Adapt all material Regulatory
Documentation owned or possessed by Lightlake regarding or related to the
Products. Lightlake has prepared, maintained or retained all material Regulatory
Documentation required to be maintained or reported pursuant to and in
accordance with the applicable requirements of good laboratory practices and
good clinical practices, as applicable, as defined by the FDA, to the extent
required, and Applicable Law, and such Regulatory Documentation does not contain
any materially false or misleading statements.

 

8.2.12 Lightlake has disclosed to Adapt all material information known to
Lightlake and its Affiliates with respect to the Products, including with
respect to the safety and efficacy thereof.

 

8.3 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS
TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

 

ARTICLE 9
INDEMNITY

 

9.1 Indemnification of Lightlake. Adapt shall indemnify Lightlake, its
Affiliates and its and their respective directors, officers, employees, and
agents (“Lightlake Indemnitees”), and defend and save each of them harmless,
from and against any and all losses, damages, liabilities, penalties, costs, and
expenses (including attorneys’ fees and expenses) (collectively, “Losses”) in
connection with any and all suits, investigations, claims, or demands of Third
Parties (collectively, “Third Party Claims”) incurred by or rendered against the
Lightlake Indemnitees arising from or occurring as a result of: (i) the breach
by Adapt of this Agreement, (ii) the gross negligence or willful misconduct on
the part of Adapt or its Affiliates or Sublicensees or its or their distributors
or contractors or its or their respective directors, officers, employees, and
agents in performing its or their obligations under this Agreement, or (iii) the
Exploitation by Adapt or any of its Affiliates or Sublicensees or its or their
distributors or contractors of any Product, or (iv) the breach of an Assigned
Agreement by any of Adapt or its Affiliates or Sublicensees or subcontractors or
any of their successors or assigns after the Effective Date, except (in each
case) to the extent Lightlake has an obligation to indemnify Adapt Indemnities
pursuant to Section 9.2 for such Losses and Third Party Claims.

 



40

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

9.2 Indemnification of Adapt. Lightlake shall indemnify Adapt, its Affiliates
and its and their respective directors, officers, employees, and agents (the
“Adapt Indemnitees”), and defend and save each of them harmless, from and
against any and all Losses in connection with any and all Third Party Claims
incurred by or rendered against the Adapt Indemnitees arising from or occurring
as a result of: (i) the breach by Lightlake of this Agreement, (ii) the gross
negligence or willful misconduct on the part of Lightlake or its Affiliates or
its or their respective directors, officers, employees, and agents in performing
its obligations under this Agreement, (iii) any claim by any current or former
Lightlake shareholder, investor or contributor that any Adapt Indemnitee or any
Sublicensee owes such Person any compensation in relation to the Exploitation of
the Products or the rights granted hereunder, or (iv) the pharmacokinetics study
ongoing as of the Effective Date in respect of a Product, or (v) Lightlake’s or
its Affiliate’s or subcontractor’s violation of any Applicable Law, breach of
any Relevant Contract, or gross negligence or willful misconduct, in relation to
the Exploitation of Products prior to the Effective Date, except (in each case)
to the extent Adapt has an obligation to indemnify Lightlake Indemnities
pursuant to Section 9.1 for such Losses and Third Party Claims.

 

9.3 Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates, or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such Indemnified Party intends to base a request for indemnification under this
Article 9, but in no event shall the indemnifying Party be liable for any Losses
that result from any delay in providing such notice. Each Indemnification Claim
Notice must contain a description of the claim and the nature and amount of such
Loss (to the extent that the nature and amount of such Loss is known at such
time). The Indemnified Party shall furnish promptly to the indemnifying Party
copies of all papers and official documents received in respect of any Losses
and Third Party Claims.

 

9.4 Control of Defense.

 

9.4.1 In General. Except as otherwise contemplated by Article 6, at its option,
the indemnifying Party may assume the defense of any Third Party Claim by giving
written notice to the Indemnified Party within thirty (30) days after the
indemnifying Party’s receipt of an Indemnification Claim Notice. The assumption
of the defense of a Third Party Claim by the indemnifying Party shall not be
construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification. Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party. In the event the indemnifying Party assumes the defense
of a Third Party Claim, the Indemnified Party shall immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party Claim.
Should the indemnifying Party assume the defense of a Third Party Claim, except
as provided in Section 9.4.2, the indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim unless specifically requested in writing by the indemnifying
Party. In the event that it is ultimately determined that the indemnifying Party
is not obligated to indemnify, defend or hold harmless the Indemnified Party
from and against the Third Party Claim, the Indemnified Party shall reimburse
the indemnifying Party for any and all costs and expenses (including attorneys’
fees and costs of suit) and any Losses incurred by the indemnifying Party in its
defense of the Third Party Claim.

 



41

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

9.4.2 Right to Participate in Defense. Without limiting Section 9.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (i) the employment thereof has been specifically
authorized by the indemnifying Party in writing, (ii) the indemnifying Party has
failed to assume the defense and employ counsel in accordance with Section 9.4.1
(in which case the Indemnified Party shall control the defense), or (iii) the
interests of the Indemnified Party and the indemnifying Party with respect to
such Third Party Claim are sufficiently adverse to prohibit the representation
by the same counsel of both Parties under Applicable Law or ethical rules.

 

9.4.3 Settlement. Except as otherwise contemplated by Article 6, with respect to
any Losses relating solely to the payment of money damages in connection with a
Third Party Claim and that shall not result in the Indemnified Party’s becoming
subject to injunctive or other relief, and as to which the indemnifying Party
shall have acknowledged in writing the obligation to indemnify the Indemnified
Party hereunder, the indemnifying Party shall have the sole right to consent to
the entry of any judgment, enter into any settlement or otherwise dispose of
such Loss, on such terms as the indemnifying Party, in its sole discretion,
shall deem appropriate. With respect to all other Losses in connection with
Third Party Claims, where the indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 9.4.1, the indemnifying Party shall
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss; provided it obtains the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If the indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim; provided that the
Indemnified Party shall not settle any Third Party Claim without the prior
written consent of the indemnifying Party, not to be unreasonably withheld,
conditioned or delayed.

 

9.4.4 Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

 



42

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

9.4.5 Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any Third Party Claim shall be reimbursed on a Calendar Quarter basis by
the indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

 

9.5 Special, Indirect, and Other Losses. EXCEPT IN THE EVENT OF A PARTY’S BREACH
OF ITS OBLIGATIONS UNDER ARTICLE 7, AND EXCEPT TO THE EXTENT ANY SUCH DAMAGES
ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY
PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 9, NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS OR BUSINESS
INTERRUPTION, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN CONNECTION
WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.

 

9.6 Insurance. Adapt shall maintain insurance, including clinical trials
insurance and product liability insurance, which is consistent with normal
business practices of similarly situated companies at all times during which the
Product is being clinically tested in human subjects or commercially distributed
or sold, as applicable, by Adapt pursuant to this Agreement, and the clinical
trials insurance coverage shall, prior to the First Commercial Sale of a
Product, in no event be less than *** REDACTED *** per loss occurrence and ***
REDACTED *** in the aggregate, and product liability insurance coverage shall,
after such First Commercial Sale, in no event be less than Ten Million Dollars
*** REDACTED *** per loss occurrence and *** REDACTED *** in the aggregate. It
is understood that such insurance shall not be construed to create a limit of
Adapt’s liability with respect to its indemnification obligations under this
Article 9. Notwithstanding the foregoing, Adapt shall have no obligation to
maintain any insurance covering the pharmacokinetics study ongoing as of the
Effective Date in respect of a Product or any liabilities relating thereto.

 



43

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

ARTICLE 10
TERM AND TERMINATION

 

10.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance herewith, shall continue in force and effect
until terminated in accordance with this Article 10 (such period, the “Term”).

 

10.2 Adapt Termination for Convenience. Adapt shall have the right to terminate
this Agreement in its sole discretion, either in its entirety or in respect of
one or more countries, at any time by providing sixty (60) days prior written
notice to Lightlake.

 

10.3 Termination for Material Breach. If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) has materially
breached one or more of its obligations under this Agreement, then the
Non-Breaching Party may deliver notice of such material breach to the Breaching
Party specifying the nature of the alleged breach in reasonable detail (a
“Default Notice”). Thereafter, the Non-Breaching Party shall have the right to
terminate this Agreement if the breach asserted in such Default Notice has not
been cured within sixty (60) days after such Default Notice. Notwithstanding the
foregoing, (i) if such material breach, by its nature, cannot be remedied within
such sixty (60) day cure period, but can be remedied over a longer period not
expected to exceed one hundred and fifty (150) days, then such sixty (60) day
period shall be extended for up to an additional ninety (90) days provided that
the Breaching Party provides the Non-Breaching Party with a reasonable written
plan for curing such material breach and uses Commercially Reasonable Efforts to
cure such material breach in accordance with such written plan and (ii) if such
material breach cannot be cured, but the effects of such material breach are not
such that the Non-Breaching Party would be deprived of the material benefits the
Non-Breaching Party would reasonably be expected to derive from this Agreement
in the absence of such material breach, then the Non-Breaching Party shall not
be entitled to terminate this Agreement on the basis of such material breach
unless the Breaching Party has previously committed a substantially similar
material breach of this Agreement. For clarity, a breach of Section 3.2.3 of
this Agreement shall not, notwithstanding anything herein, fall within the
exception in subpart (ii) of the immediately preceding sentence.

 

10.4 Additional Termination by Lightlake for Patent Challenge. In the event that
Adapt or any of its Affiliates or Commercial Sublicensees, institutes,
prosecutes, or otherwise participates in (or knowingly and intentionally aids
any Third Party in instituting, prosecuting, or participating in), at law or in
equity or before any administrative or regulatory body, including the U.S.
Patent and Trademark Office or its foreign counterparts, any claim, demand,
action, or cause of action for declaratory relief, damages, or any other remedy,
or for an enjoinment, injunction, or any other equitable remedy, including any
interference, re-examination, opposition, or any similar proceeding, alleging
that any claim in a Lightlake Patent is invalid, unenforceable, or otherwise not
patentable or would not be infringed by Adapt’s activities absent the rights and
licenses granted hereunder, Lightlake shall have the right to terminate this
Agreement in its entirety, including the rights of any Sublicensees, upon
written notice to Adapt, unless Adapt withdraws or terminates the same, or
terminates its agreement with such or Commercial Sublicensee, within ten (10)
days after receipt of notice from Lightlake referencing this Section 10.4.

 



44

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

10.5 Termination for Insolvency. In the event that either Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
ninety (90) days after such filing, (iv) proposes a written agreement of
composition or extension of its debts, (v) proposes or is a party to any
dissolution or liquidation, (vi) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within sixty (60) days of the filing thereof, then the other Party may terminate
this Agreement in its entirety effective immediately upon written notice to such
Party.

 

10.6 Effects of Termination. In the event of a termination of this Agreement in
its entirety by Lightlake pursuant to Sections 10.3 and 10.4 or by Adapt
pursuant to Section 10.2:

 

10.6.1 all rights and licenses granted by Lightlake hereunder shall immediately
terminate;

 

10.6.2 Adapt shall, and hereby does effective as of the effective date of
termination, grant Lightlake an exclusive license, with the right to grant
multiple tiers of sublicenses, under the Adapt Applied Patents, Adapt Applied
Know-How, and Adapt’s rights under the Joint Patents and Joint Know-How to
Exploit Products;

 

10.6.3 Adapt shall, and hereby does, effective as of the effective date of
termination, assign to Lightlake at Adapt’s expense, all of its right, title,
and interest in and to all Regulatory Approvals applicable to any Product, and
all Regulatory Documentation specific to such Regulatory Approvals then owned by
Adapt or any of its Affiliates, and shall use Commercially Reasonable Efforts to
cause any and all Sublicensees to assign to Lightlake any such Regulatory
Approvals and related Regulatory Documentation then owned by such Sublicensee;

 

10.6.4 Adapt shall, and hereby does effective as of the effective date of
termination, grant Lightlake an exclusive, license and right of reference, with
the right to grant multiple tiers of sublicenses and further rights of
reference, under all Regulatory Documentation (including any Regulatory
Approvals) then owned or Controlled by Adapt or any of its Affiliates that are
not assigned to Lightlake pursuant to Section 10.6.3 above that are necessary or
useful for Lightlake or any of its Affiliates or sublicensees to Exploit any
Product and any improvement to any of the foregoing, as such Regulatory
Documentation exists as of the effective date of such termination of this
Agreement and Adapt shall use Commercially Reasonable Efforts to cause its
Commercial Sublicensees to grant comparable rights under all Regulatory
Documentation (including any Regulatory Approvals) then owned or Controlled by
such Commercial Sublicensees;

 

10.6.5 at Lightlake’s request, assign to Lightlake all right, title, and
interest of Adapt in each Product Trademark at Adapt’s expense; and

 



45

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

10.6.6 at Lightlake’s request, assign to Lightlake all right, title, and
interest in and to the Development Data that Adapt is not precluded from
disclosing or assigning to Lightlake pursuant to the terms of any applicable
agreement with a Third Party; provided, however, that Adapt shall use
Commercially Reasonable Efforts (which shall not include any obligation to
expend money) to obtain the consent of the applicable Third Party for such
disclosure and/or assignment in the event that Adapt is so precluded.

 

10.7 Transition Assistance.

 

10.7.1 In the event of a termination of this Agreement in its entirety by
Lightlake pursuant to Sections 10.3 and 10.4 or by Adapt pursuant to Section
10.2, Adapt shall:

 

(a) cooperate with Lightlake and notify the applicable Regulatory Authorities
and take any other action reasonably necessary to effect the transfer of the
Regulatory Documentation set forth in Section 10.6.3;

 

(b) unless expressly prohibited by any Regulatory Authority, at Lightlake’s
written request, transfer control to Lightlake of all clinical studies being
conducted by Adapt as of the effective date of termination and continue to
conduct such clinical studies, at Adapt’s cost, for up to six (6) weeks to
enable such transfer to be completed without interruption of any such clinical
study except if this Agreement is terminated by Adapt pursuant to Section 10.3;
in which case such expense shall be borne by Lightlake; provided that
(A) Lightlake shall not have any obligation to continue any clinical study
unless required by Applicable Law, and (B) with respect to each clinical study
for which such transfer is expressly prohibited by the applicable Regulatory
Authority, if any, Adapt shall continue to conduct such clinical study to
completion, at Adapt’s cost; except if this Agreement is terminated by Adapt
pursuant to Section 10.3; in which case such cost shall be borne by Lightlake;

 

(c) at Lightlake’s request, assign (or cause its Affiliates to assign) to
Lightlake any or all agreements with any Third Party with respect to the conduct
of pre-clinical development activities or clinical studies for the Products,
including agreements with contract research organizations, clinical sites, and
investigators, unless, with respect to any such agreement, such agreement
expressly prohibits such assignment, in which case Adapt shall cooperate with
Lightlake in reasonable respects to secure the consent of the applicable Third
Party to such assignment; and Lightlake shall assume all ongoing obligations
under all such contracts so assigned;

 



(d) at Lightlake’s written request, Adapt shall assign to Lightlake any Third
Party contracts for the Manufacture of Products that may be assigned without the
counterparty’s consent or, in the case of any such contract that cannot be so
assigned without consent, Adapt shall use Commercially Reasonable Efforts (which
shall not include any obligation to expend money) to obtain any requisite
consent for such assignment and shall assign such contract to Lightlake upon
receipt of such consent, and, in the case of each such assignment, Lightlake
shall assume all of Adapt’s obligations under the relevant contract, except to
the extent that the same relate to any breach of such contract by Adapt; and

 



46

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

(e) Adapt shall duly execute and deliver, or cause to be duly executed and
delivered, such instruments and shall do and cause to be done such acts and
things, including the filing of such assignments, agreements, documents, and
instruments, as may be necessary under, or as Lightlake may reasonably request
in connection with, or to carry out more effectively the purpose of, or to
better assure and confirm unto Lightlake its rights under, this Section 10.7.1
and Section 10.6.

 

10.8 Post-Termination Royalties.

 

10.8.1 As further consideration for the licenses, assignments and transfers set
forth in Section 10.6 and Section10.7, following termination of this Agreement
by Lightlake pursuant to Section 10.3 or 10.4 or by Adapt pursuant to Section
10.2, until Adapt has recouped one-hundred percent (100%) (i) of the Development
Costs which were incurred by it in Developing the Products in accordance with
the Initial Development Plan or any subsequent Development Plan (excluding costs
borne by Lightlake in accordance with Section 3.8.1) and such Development Costs
were borne by Adapt prior to the effective date of termination, (ii) the upfront
payments paid to Lightlake pursuant to Section 5.1, (iii) the Regulatory
Milestones paid to Lightlake pursuant to Section 5.2, (iv) the Sales-Based
Milestones paid to Lightlake pursuant to Section 5.3, (iv) and any upfront
license payments and milestones paid to Third Parties pursuant to Section 5.5,
Lightlake shall pay to Adapt a royalty of *** REDACTED ***percent Net Sales of
Product. Sections 5.4.2, 5.5, 5.6, 5.7, 5.8, 5.9, 5.12, 5.13.1 and 5.13.2 shall
apply to Lightlake with respect to the Net Sales by Lightlake of Products
mutatis mutandis, except that all references in the definition of Net Sales to
Adapt shall deemed to refer to Lightlake.

 

10.8.2 In the event of a termination by Adapt pursuant to Section 10.3, Adapt
shall continue to pay Lightlake royalties subject to and in accordance with
Sections 5.4, and 5.5; provided, however, that each royalty rate contemplated by
Sections 5.4.1 and 5.4.2 shall be reduced by *** REDACTED ***% for all royalties
owing after the effective date of termination.

 

10.9 Remedies. Except as otherwise expressly provided herein, termination of
this Agreement (either in its entirety or with respect to one or more
country(ies)) or other jurisdiction(s) in accordance with the provisions hereof
shall not limit remedies that may otherwise be available in law or equity.

 

10.10 Accrued Rights; Surviving Obligations. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement. Without limiting the foregoing, (i) Section 10.9 and this Section
10.10 and Articles 7, 9 and 11 of this Agreement shall survive the termination
or expiration of this Agreement for any reason, (ii) Sections 3.2.5, 3.3.1(a),
3.3.3(a), 4.1, 4.3.1, 4.3.2, 6.2, 6.3.1, the second sentence of Section
6.4.2(a), Sections 6.4.3(a), 6.4.3(b), 6.5 and 6.6 shall survive any termination
of this Agreement other than a termination by Lightlake pursuant to Section 10.3
or Section 10.4 hereof or a termination by Adapt pursuant to Section 10.2
hereof, (iii) Sections 5.4 through 5.9 and Section 10.8.2 shall survive a
termination by Adapt pursuant to Section 10.3 hereof, (iv) Article 5 shall
survive a termination by Adapt pursuant to Section 10.5 hereof and (v) Sections
10.6, 10.7 and 10.8.1 shall survive any termination of this Agreement by
Lightlake pursuant to Section 10.3 or Section 10.4 hereof. With respect to any
Sections that survive in accordance with this Section 10.10, the corresponding
definitions shall appropriately survive (e.g. the definition of “Term” shall
continue with respect to the above noted Sections and usage in other
definitions).

 



47

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

ARTICLE 11
MISCELLANEOUS

 

11.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from fires, floods, earthquakes,
hurricanes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, acts of God or acts, omissions, or delays in acting by any
Governmental Authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement) or similar events beyond the reasonable control of the
non-performing Party (a “Force Majeure”). The non-performing Party shall notify
the other Party of such force majeure within thirty (30) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect. The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
Commercially Reasonable Efforts to remedy its inability to perform.

 

11.2 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

 

11.3 Assignment.

 

11.3.1 Without the prior written consent of Lightlake, Adapt shall not assign,
delegate, or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that Adapt may make such an assignment without
Lightlake’s prior written consent to its Affiliate or to a successor, whether in
a merger, sale of stock, sale of assets or any other transaction, of all or
substantially all the assets or business of Adapt or substantially all of the
assets or business of Adapt to which this Agreement relates. With respect to an
assignment to an Affiliate, Adapt shall remain responsible for the performance
by such Affiliate of the rights and obligations hereunder. Without the prior
written consent of Adapt, Lightlake shall not assign, delegate, or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that Lightlake may make such an assignment without Adapt’s prior
written consent to its Affiliate or to a successor, whether in a merger, sale of
stock, sale of assets or any other transaction, of all or substantially all the
assets or business of Lightlake or substantially all of the assets or business
of Lightlake to which this Agreement relates. With respect to an assignment to
an Affiliate, Lightlake shall remain responsible for the performance by such
Affiliate of the rights and obligations hereunder. Any attempted assignment or
delegation in violation of this Section 11.3 shall be void and of no effect. All
validly assigned and delegated rights and obligations of the Parties hereunder
shall be binding upon and inure to the benefit of and be enforceable by and
against the successors and permitted assigns of Lightlake or Adapt, as the case
may be. The permitted assignee or permitted transferee shall assume all
obligations of its assignor or transferor under this Agreement.

 



48

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.3.2 All rights to Information, materials and intellectual property:
(i) controlled by a Third Party permitted assignee of a Party, which
Information, materials and intellectual property were controlled by such
assignee immediately prior to such assignment; or (ii) controlled by an
Affiliate of a Party who becomes an Affiliate through any Change in Control of
or a merger, acquisition (whether of all of the stock or all or substantially
all of the assets of a Person or any operating or business division of a Person)
or similar transaction by or with the Party, which Information, materials and
intellectual property were controlled by such Affiliate immediately prior
thereto, in each case ((i) and (ii)), shall be automatically excluded from the
rights licensed or granted to the other Party under this Agreement.

 

11.4 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom, and (iv) in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by Applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid, or unenforceable in any respect.

 

11.5 Governing Law. This Agreement or the performance, enforcement, breach or
termination hereof shall be interpreted, governed by and construed in accordance
with the laws of New York, United States, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction; provided, that
all questions concerning the construction or effect of patent applications and
patents shall be determined in accordance with the laws of the country or other
jurisdiction in which the particular patent application or patent has been filed
or granted, as the case may be. The Parties agree to exclude the application to
this Agreement of the United Nations Convention on Contracts for the
International Sale of Goods.

 



49

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.6 Dispute Resolution. In the event of any dispute between or among the
Parties relating to this Agreement, the Parties will each designate one senior
executive to meet and use good faith efforts to attempt to resolve the dispute.
If the representatives are unable to resolve the dispute within thirty (30) days
following written notice of the dispute from one Party to another, then the
Parties shall be free to pursue any remedies available to them at law or in
equity.

 

11.7 Submission to Jurisdiction; Waiver of Jury Trial.

 

11.7.1 SUBJECT TO SECTION 11.6, IN THE EVENT ANY PARTY TO THIS AGREEMENT
COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, WITH RESPECT TO ANY OF THE MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS AGREEMENT HEREBY (A) AGREE
THAT ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION SHALL BE INSTITUTED IN A
COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF
NEW YORK, WHETHER A STATE OR FEDERAL COURT; (B) AGREE THAT IN THE EVENT OF ANY
SUCH LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO
PERSONAL JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF THIS SECTION
11.7 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS (IT BEING UNDERSTOOD THAT NOTHING IN THIS
SECTION 11.7 SHALL BE DEEMED TO PREVENT ANY PARTY FROM SEEKING TO REMOVE ANY
ACTION TO A FEDERAL COURT IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK); (C)
AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION
IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT
IN AN INCONVENIENT FORUM; (D) DESIGNATE, APPOINT AND DIRECT CT CORPORATION
SYSTEM AS ITS AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS AND DOCUMENTS IN ANY LEGAL PROCEEDING IN THE STATE OF NEW YORK; (E)
AGREE TO NOTIFY THE OTHER PARTIES TO THIS AGREEMENT IMMEDIATELY IF SUCH AGENT
SHALL REFUSE TO ACT, OR BE PREVENTED FROM ACTING, AS AGENT AND, IN SUCH EVENT,
PROMPTLY TO DESIGNATE ANOTHER AGENT IN THE STATE OF NEW YORK, SATISFACTORY TO
BOTH PARTIES, TO SERVE IN PLACE OF SUCH AGENT AND DELIVER TO THE OTHER PARTY
WRITTEN EVIDENCE OF SUCH SUBSTITUTE AGENT’S ACCEPTANCE OF SUCH DESIGNATION; (F)
AGREE AS AN ALTERNATIVE METHOD OF SERVICE TO SERVICE OF PROCESS IN ANY LEGAL
PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH
IN SECTION 11.8 FOR COMMUNICATIONS TO SUCH PARTY; (G) AGREE THAT ANY SERVICE
MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (H) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 



50

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.7.2 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING ANY SUCH ACTION INVOLVING
THE FINANCING SOURCES). EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.7.

 

11.8 Notices.

 

11.8.1 Notice Requirements. Any notice, request, demand, waiver, consent,
approval, or other communication permitted or required under this Agreement
shall be in writing, shall refer specifically to this Agreement and shall be
deemed given only if (i) delivered by hand or sent by facsimile transmission
(with transmission confirmed), (ii) by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 11.8.2 or (iii) to such other
address as the Party to whom notice is to be given may have provided to the
other Party in accordance with this Section 11.8.1. Such Notice shall be deemed
to have been given as of the date delivered by hand or transmitted by facsimile
(with transmission confirmed) or on the second Business Day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter. This Section 11.8.1 is not intended
to govern the day-to-day business communications necessary between the Parties
in performing their obligations under the terms of this Agreement.

 



51

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.8.2 Address for Notice.

 



If to Adapt, to:     Adapt Pharma Operations Limited 42 Fitzwilliam Square
Dublin 2, Ireland Attention: Chief Financial Officer   with a copy (which shall
not constitute notice) to:   Mayer Brown LLP 1675 Broadway New York, NY 10019
Attention: Reb D. Wheeler Facsimile: 1-212-849-5914   If to Lightlake, to:  
Lightlake Therapeutics 96-98 Baker Street, First Floor London, England W1U 6TJ
Attention: CEO Facsimile: +44(0)207 034 1943   with a copy (which shall not
constitute notice) to:   Morgan, Lewis & Bockius LLP 502 Carnegie Center
Princeton, New Jersey 08540 Attention: David G. Glazer
Facsimile:  1-609-919-6701

 



11.9 Entire Agreement; Amendments. This Agreement, together with the Schedules
attached hereto sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises, and representations, whether
written or oral, with respect thereto are superseded hereby (including the
Existing CDAs). Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth in this Agreement. No amendment, modification, release, or discharge shall
be binding upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

 

11.10 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 



52

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.11 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

 

11.12 No Benefit to Third Parties. Covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties hereto and their successors
and permitted assigns, and they shall not be construed as conferring any rights
on any other Persons.

 

11.13 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

 

11.14 Relationship of the Parties. It is expressly agreed that Lightlake, on the
one hand, and Adapt, on the other hand, shall be independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture, or agency. Neither Lightlake, on the one hand, nor
Adapt, on the other hand, shall have the authority to make any statements,
representations, or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party to
do so. All persons employed by a Party shall be employees of such Party and not
of the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

 

11.15 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Adapt or Lightlake are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a Party to such proceeding
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (i) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.

 



53

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.16 Counterparts; Facsimile Execution. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be executed by facsimile or electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures.

 

11.17 References. Unless otherwise specified, (i) references in this Agreement
to any Article, Section or Schedule shall mean references to such Article,
Section or Schedule of this Agreement, (ii) references in any Section to any
clause are references to such clause of such Section, and (iii) references to
any agreement, instrument, or other document in this Agreement refer to such
agreement, instrument, or other document as originally executed or, if
subsequently amended, replaced, or supplemented from time to time, as so
amended, replaced, or supplemented and in effect at the relevant time of
reference thereto.

 

11.18 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to days. The captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend, or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The term “including,” “include,” or
“includes” as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto. Each Party represents
that it has been represented by legal counsel in connection with this Agreement
and acknowledges that it has participated in the drafting hereof. In
interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption will apply against the Party which drafted
such terms and provisions.

 

[SIGNATURE PAGE FOLLOWS.]

 

 

54

 

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the Effective Date.



 



LIGHTLAKE THERAPEUTICS INC.   ADAPT PHARMA OPERATIONS LIMITED By:   By:        
    Name:   Name: Title:   Title:



 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 1.24

 

Existing Inventory Supply

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 1.33

 

Initial Development Plan

 

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 1.51

 

Product Specific Patents

 

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 3.2.3(a)

 

Adapt Development Tasks

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 3.7

 

Third Party Service Agreements

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 3.8.2

 

Lightlake Costs

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 7.4

 

Form of Press Releases

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Schedule 8.2.10

 

Relevant Contracts

 



 

